Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 1 of 119 PageID: 1516




  UNITED STATES DISTRICT COURT
  DISTRICT OF NEW JERSEY
  ----------------------------------------------------------X
  ALPHA CEPHEUS, LLC
  FIRST UNITED HEALTH, LLC,
  CONSTELLATION HEALTH, LLC
  NAYA CONSTELLATION HEALTH, LLC,
  CONSTELLATION HEALTH INVESTMENT,
  LLC, and
  PAUL PARMAR

                        Plaintiffs,                             Docket No.: 18-cv-14322

         -against-                                              AMENDED
                                                                COMPLAINT
  CHINH CHU,
  TRUC TO,
  DOUGLAS NEWTON,
  ANTONIO SCHIENA,
  MULTI OPERATIONAL SECURITY AGENCY
  INTELLIGENCE COMPANY,
  WARREN ERNST,
  JAMES STEPIEN,
  VICTOR CARDONA,
  CC CAPITAL CHT HOLDCO LLC,
  CHT HOLDCO LLC, and
  JOHN DOE 1-10,

                         Defendants.
  ----------------------------------------------------------X


  Plaintiffs, ALPHA CEPHEUS, LLC, FIRST UNITED HEALTH, LLC,

  CONSTELLATION HEALTH, LLC, NAYA CONSTELLATION HEALTH, LLC,

  CONSTELLATION HEALTH INVESTMENT, LLC, and PAUL PARMAR, by

  and through counsel, respectfully submits this Amended Complaint as follows:


                                                  1
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 2 of 119 PageID: 1517




                                    INTRODUCTION

        1.     This is an action against Chinh Chu, (“Chu”), and the various members

  and associates of CC Capital, LLC (“CC Capital” or the “Enterprise”) for their

  unlawful and corrupt actions undertaken as part of an ongoing scheme to unlawfully

  enrich themselves at Plaintiffs’ expense.

        2.     Defendants have planned, orchestrating, and executed a large, complex

  and brazen fraudulent scheme with the target objective of artificially devaluing and,

  ultimately, stealing valuable assets belonging to Plaintiffs – namely their ownership

  interest in a profitable medical billing company, Constellation Healthcare

  Technologies, LLC (“CHT”), and its numerous wholly owned subsidiaries (together

  with CHT, the “CHT Group”). Defendants have been, and are continuing to pursue

  this objective, on behalf of CC Capital, through a pattern of racketeering activity that

  is violative of various state and federal statutes.

        3.     Plaintiffs, who are shareholders in CHT, have suffered immense

  damages by Defendants’ pattern of illegal activity that began around January 20171

  and continues through the date of this Complaint. Although he holds no ownership


  1
    Defendants’ pattern of illegal activity actually began much earlier, around January
  2016. However, due to the restrictions of 18 U.S.C. §1964(c), which provides that
  “no person may rely upon any conduct that would have been actionable as fraud in
  the purchase or sale of securities to establish a [civil racketeering conspiracy],” the
  pattern of racketeering activity alleged here begins on January 31, 2017. However,
  if the current FBI and DOJ investigations result in the arrest and criminal convictions
  of Defendants, Plaintiffs reserve the right to amend their pleadings to include the
  offenses of conviction in the pattern of racketeering activity, as permitted by 18
  U.S.C. §1964(c).
                                              2
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 3 of 119 PageID: 1518




  interest in Plaintiffs, Paul Parmar (“Parmar”), the former CEO of CHT, is the

  manager of all Plaintiffs.

        4.     CHT was a publicly traded company on the London Stock Exchange’s

  Alternative Investment Market (“AIM”). Plaintiffs, First United Health, LLC,

  Constellation Health, LLC, Naya Constellation Health, LLC, and Constellation

  Health Investment, LLC (collectively “Parmar Parties”) owned a controlling interest

  of approximately 68% of CHT with the remainder being held by other public

  shareholders.

        5.     Beginning in January 2016, Defendants Chu, Truc To, and Douglas

  Newton (“Newton”), on behalf of CC Capital, commenced a plan to acquire a

  controlling interest in CHT and deregistering CHT’s stock with the AIM in a “going

  private” transaction. The proposed transaction would result in the CHT Group

  becoming privately held corporations with 50.4% of CHT’s stock being owned by

  CC Capital controlled entities and the remaining 49.6% being owned by Parmar

  Parties, through a new entity, Plaintiff Alpha Cepheus, LCC (the “Subject

  Transaction”). Because Parmar managed Plaintiffs, he was considered part of the

  buyers’ group and recused from decision making on CHTs behalf for the transaction

  during the negotiation and due diligence process.

        6.     Due diligence is an investigation or audit of a potential investment or

  product to confirm and validate all facts, such as reviewing all financial records, plus


                                             3
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 4 of 119 PageID: 1519




  anything else deemed material. It refers to the care a reasonable person should take

  before entering into an agreement or a financial transaction with another party. As

  part of this transaction, CC Capital expended over $7 million on hiring the best

  investigators, attorneys, accountants, and consulting firms to completely review

  CHT’s financials.

        7.     During    the   due   diligence    process,   Defendants    discovered

  vulnerabilities in CHT’s record keeping that they could exploit after consummating

  the going private transaction through a pattern of unlawful and corrupt activity to

  enrich CC Capital and its members, at Plaintiffs’ and CHT’s expense. Specifically,

  Defendants discovered that three subsidiaries that had been formed for the purpose

  of purchasing new subsidiaries were actually empty shell corporations with little to

  no customers, revenue, or value (the “Empty Shells”). There had been some press

  releases that gave inaccurate information about the empty shells that may have

  created a public impression that CHT was continuing to grow, even though some of

  the intended acquisitions had not closed as early as expected.

        8.     The empty shells did not have any significant effect on the value of

  CHT and certainly did not cause any valuation models to show an artificial inflation

  of the value. The true value of this information was its value to Defendants as

  damaging material that could be used against CHT and its officers for blackmail,

  discrediting negative publicity, or to ensure loyalty, as Defendants wished. The


                                           4
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 5 of 119 PageID: 1520




  techniques employed by Defendants is reminiscent of Russian political strategies of

  using compromising materials or “Kompromat” to control or destroy political

  enemies.

         9.    The existence and status of the empty shells was very easy for

  Defendants to determine, as the materials provided during the due diligence process

  clearly showed, through the structure, assets, collections, employees, offices,

  insurance policies and other documents and data that the empty shells were empty.

  They had been created to hold acquisitions that had not yet materialized, but later

  did.

         10.   The data was so clear and unequivocal that any first-year accounting

  student would immediately identify the empty shells.

         11.   While such a condition would normally delay or derail an acquisition,

  Defendants made a conscious decision to proceed with the Subject Transaction. On

  information and belief, this decision was based on the following:

                  a. Defendants could use the Kompromat to strongarm a deal at a

                     significantly reduced price, while easily fending off potentially

                     higher bidders under the threat of revealing what they knew.

                  b. Defendants could use their relationships with the banks and

                     leverage over CHT’s officers to have the deal primarily funded

                     through bank financing and, moreover, put the financing on CHT


                                           5
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 6 of 119 PageID: 1521




                      itself and/or its subsidiaries. Thus, CC Capital would get all of

                      the benefit of the financing, but none of the liability.

                  c. Although the deal called for CC Capital to get a 51.4% interest

                      in CHT, they could use the Kompromat as leverage after closing

                      to force out the officers and minority shareholders to turn their

                      50.4% into 100% without paying any additional compensation.

                  d. If all else failed and the leverage failed to produce the desired

                      results, Defendants could release the Kompromat and sideline

                      CHT’s leadership and Plaintiffs, while taking advantage of the

                      unique financing structure to put CHT into bankruptcy and steal

                      all the company’s assets and/or get tax credits by declaring

                      losses.

        12.    In preparing the documents for the closing, Defendants intentionally

  withheld several documents from CHT including the due diligence report and,

  notably, the credit agreement with the banks.         Throughout the process, CHT

  management never interacted or worked with the bank to get the loans done, nor

  were they kept updated on the details of the negotiations on the credit agreements.

  Instead, the entire credit process was conducted by Defendants in a manner designed

  to intentionally exclude CHT. It wasn’t until months after closing that the full credit

  agreement was finally disclosed. Incredibly, the withheld pages from the final credit


                                             6
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 7 of 119 PageID: 1522




  agreement demonstrated that Defendants were not in any way misled by the empty

  shells and provided the banks with accurate information about the empty shells

  which the Defendants later falsely claimed they had not been given.

        13.    Defendants’ plan was not without some speedbumps. First, a reporter

  from the Financial Times almost derailed the deal by writing about the Empty Shells,

  requiring a short delay in closing and a frantic propaganda effort by Defendants to

  keep the deal on track. Then, Parmar refused to go along with Defendant’s corrupt

  plan to steal the remaining 49.6% of CHT from Plaintiffs and had to be forced out.

  Even after being forced out, Parmar continued to be a thorn in Defendants’ side and

  an obstacle to their corrupt goals.

        14.    John Altorelli (“Altorelli”) is Chu’s personal attorney and “clean up

  guy,” who was paid $575,000 from the proceeds of the going private transaction,

  even though he was not involved in the transaction. Altorelli began to take an active

  role in Defendants’ illegal schemes after closing and was Chu’s point man for

  various attempts to threaten and extort Parmar, as well as to coordinate and oversee

  the filing of a fraudulent bankruptcy proceeding that Defendants used to steal all of

  the assets of CHT for a fraction of their actual value, while leaving the banks with

  mountains of uncollectible debt and Plaintiffs with zero consideration for their

  valuable assets that were taken from them.




                                           7
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 8 of 119 PageID: 1523




        15.     Defendants first tried to threaten and extort Parmar into simply

  forfeiting Plaintiff’s interest in CHT to the Enterprise. These threats included two

  thinly veiled death threats.    After these intimidation tactics failed to produce

  Parmar’s compliance, Defendants launched a new plan to permanently sideline him.

  Defendants illegally gained access to Parmar’s personal email communications and

  used them to create a false narrative around the Kompromat that could be presented

  to law enforcement officials from the Department of Justice (“DOJ”), Federal

  Bureau of Investigations (“FBI”) and U.S. Attorney’s Office for the District of New

  Jersey (“USAO-NJ”) and U.S. Securities and Exchange Commission (“SEC”) for

  the purpose of causing them to falsely arrest Parmar, while concealing Defendants’

  own criminal activity.

        16.     In a classic case of half-truths or deception through strategic cropping,

  Defendants presented DOJ with a select few reports and documents that would

  mislead them into believing that Parmar was the architect of a fraudulent scheme.

  Allowing DOJ to see the entire picture would not have served Defendants’ corrupt

  purpose and would have actually put the DOJ’s crosshairs on the Defendants

  themselves. So, just like cropped photos that can mislead for their lack of larger

  context, Defendants withheld a much larger cache of documents that would have

  revealed to the DOJ a much larger scheme and a much different set of criminal

  defendants.


                                             8
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 9 of 119 PageID: 1524




        17.   Defendants took advantage of the DOJ investigators unfamiliarity with

  the depth of detail associated with a $7 million due diligence process and misled

  investigators into believing that Defendants were fooled by a few inaccurate excel

  spreadsheets, PowerPoint presentations and emailed statements, rather that the

  mountains of data provided by CHT and reviewed by CC Capital’s crack due

  diligence team.

        18.   Defendant’s corrupt designs bore fruit, as Parmar was arrested, the

  funds from the going private transaction seized, and Parmar was remanded to the

  Essex County Correctional Facility. On information and belief, Defendants actively

  participated in ensuring Parmar’s remand by providing an anonymous and

  knowingly false “tip” to the FBI that Parmar intended to flee the country.

        19.   Simultaneously, Defendants instituted a fraudulent bankruptcy

  proceeding for CHT and its subsidiaries, coordinated by Chu and Altorelli.

                                           9
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 10 of 119 PageID: 1525




  Defendants’ objective was to use this bankruptcy to sell all CHT’s assets to entities

  that were secretly funded and controlled by Defendants. These sales occurred in two

  separate fraudulent sham auctions that were set up and timed to ensure that no

  legitimate offers, other than those arranged by Defendants, could be presented.

        20.    Defendants’ efforts to steal the assets of CHT were successful, as

  Parmar was incarcerated, surrounded by violent gang members and unable to mount

  an effective opposition to these sham auctions.

        21.    One aspect that Defendants had not prepared for was Parmar’s

  indomitable spirit and refusal to go to jail quietly. After appealing the denial of bail

  and demonstrating the abject falsehood of the anonymous “tip,” Parmar was released

  and, finally able to access his files and meaningfully participate in his own defense.

  Parmar filed motions to dismiss two civil lawsuits that had been brought as

  companion cases to his criminal case, as well as cross-claims in a bankruptcy

  adversary proceeding.     In these filings, Parmar demonstrated, with significant

  documentary exhibits, that it was Defendants who had committed criminal acts, not

  Parmar. This public revelation caused Defendants to become completely unhinged

  and become even more brazen in their criminal activities.

        22.    Defendants Chu and Newton then hired and directed Defendant

  Antonio Schiena and his company, Multi Operational Security Agency Intelligence




                                            10
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 11 of 119 PageID: 1526




  Company (“MOSAIC”) to illegally surveil, intimidate, and threaten Parmar, the

  manager and associates of the Plaintiff entities.

        23.    While parties engaged in litigation routinely hire licensed private

  investigators to surveil each other, Chu and Newton’s decision to hire Schiena and

  MOSAIC is chilling because MOSAIC is not a licensed private investigative agency,

  it is a private military contractor – mercenaries ordinarily hired to assist in combat

  operations against the Islamic State.

        24.    MOSAIC then sent out a team of thugs, including convicted felon

  Defendants James Stepien (“Stepien”) and off-duty police officers Warren Ernst

  (“Ernst”) and Victor Cardona (“Cardona”) to pretend to be private investigators and

  perform constant surveillance on Parmar, his family and friends. It is undisputable

  that state law prohibits these three individuals from performing any private

  investigative functions in the State of New Jersey. These thugs made no effort to be

  discreet, as the true purpose of this surveillance was to intimidate and frighten

  Parmar and remind him of the death threats that were previously issued by

  Defendants. Parmar and his friends and family routinely saw cars following them

  in and out of Parmar’s residence.

        25.    In addition to the unlawful surveillance and intimidation activities,

  members of the MOSAIC team, at the direction of Chu and Newton, hacked into

  Wi-Fi server at Parmar’s home and downloaded large amounts of Parmar and


                                            11
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 12 of 119 PageID: 1527




  Plaintiff’s data. Given Defendants’ demonstrated history of illegally downloading

  Parmar’s stored email communications to use against him, including attorney-client

  communications, there is a substantial likelihood that they are again attempting to

  gain access to his privileged communications as a way of illegally and corruptly

  anticipating and thwarting his efforts to defend himself.

        26.    On information and belief, one of the systems which Defendants

  illegally accessed was the telephone system at Parmar’s home, so that they could

  illegally eavesdrop on Parmar’s phone calls, including privileged attorney-client

  communications. Because the telephone system had been set up as a Voice over

  Internet Protocol (“VoIP”) and therefore vulnerable to Defendants’ cyber attacks,

  Parmar switched the telephone system to a traditional analog system, because it

  would require a more difficult and easily detectible physical intrusion, rather than

  Wi-Fi access. Defendants responded by physically destroying the phone lines to

  Parmar’s home.

        27.    As a direct result of Defendants’ pattern of illegal activity, Plaintiffs

  have suffered and continue to suffer immense damages through the seizure of funds

  that were to be paid to Plaintiffs in the Subject Transaction, and the intentional

  devaluation the CHT Group and fraudulent sale of all CHT’s assets without

  providing any compensation and the unlawful arrest, detention and prosecution of

  Parmar, along with significant negative publicity.


                                           12
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 13 of 119 PageID: 1528




        28.    Before Defendants began their corrupt pattern of illegal activity,

  Plaintiffs were 68% shareholders in a very profitable, debt-free, publicly traded

  company, with the value of their equity being $148,800,000 2 at the publicly traded

  value or significantly more, using valuations for a fair private sale, in addition to the

  significant value of their contracts with CHT. As a direct result of Defendant’s

  unlawful activity, Plaintiffs have lost all those assets, plus significant additional

  damages, in an amount to be determined by a jury.

                            JURISDICTION AND VENUE

        29.    This Court has subject matter jurisdiction pursuant to 18 U.S.C. §1964.

        30.    Venue lies in this District pursuant to 28 U.S.C. § 1391(b)(2) or,

  alternatively, 28 U.S.C. § 1391(b)(2) or 28 U.S.C. § 1391(b )(3).

                                     THE PARTIES

        31.    Plaintiff Alpha Cepheus, LLC (“AC”) is a limited liability company,

  organized under the laws of the state of Delaware, with its primary offices in New

  Jersey. AC was created as part of the going private transaction and is a 49.6%

  shareholder in CHT.

        32.    Plaintiff First United Health, LLC (“FUH”) is a limited liability

  company, organized under the laws of the state of Delaware, with its primary offices



  2
   Just before the going private, CHT was trading at $2.40/share and Plaintiff’s owned
  approximately 62,000,000 shares.
                                             13
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 14 of 119 PageID: 1529




  in New Jersey. FUH was a public shareholder of CHT before going private and is

  currently a shareholder in AC.

        33.    Plaintiff Constellation Health, LLC (“CH”) is a limited liability

  company, organized under the laws of the state of Delaware, with its primary offices

  in New Jersey. CH was a public shareholder of CHT before going private and is

  currently a shareholder in AC.

        34.    Plaintiff Naya Constellation Health, LLC (“Naya”) is a limited liability

  company, organized under the laws of the state of Delaware, with its primary offices

  in New Jersey. Naya was a public shareholder of CHT before going private and is

  currently a shareholder in AC.

        35.    Plaintiff Constellation Health Investment, LLC (“CHI”) is a limited

  liability company, organized under the laws of the state of Delaware, with its primary

  offices in New Jersey. CHI was a public shareholder of CHT before going private

  and is currently a shareholder in AC.

        36.    Plaintiff Paul Parmar is the manager of the Plaintiff entities and was the

  CEO of CHT. He is a resident of Monmouth County, New Jersey.

        37.    Chinh Chu is the Senior Managing Director and Founder of CC Capital.

  He is a resident of New York County, New York.




                                           14
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 15 of 119 PageID: 1530




        38.    Truc To was a partner at KPMG who oversaw the due diligence of the

  CHT go private transaction. After the deal closed, he became the Chief Financial

  Officer (“CFO”) of CHT. He is a resident of Monmouth County, New Jersey.

        39.    Douglas Newton is a Senior Managing Director at CC Capital. He is a

  resident of New York County, New York.

        40.    Antonio Schiena is a self-described “superpower for hire” and “former

  veteran of the African intelligence and paramilitary community,” who now runs

  MOSAIC.

        41.    Multi    Operational    Security    Agency     Intelligence   Company

  (“MOSAIC”) is a private military contracting company, which purports to maintain

  offices in London and Washington, D.C.

        42.    Warren Ernst is a detective with the Sea Gate Police Department, who

  moonlights as a private investigator. He is licensed in the State of New York, but

  not New Jersey. He is a resident of Queens County, New York.

        43.    James Stepien has been illegally posing as a private investigator but is

  not licensed. He is currently on probation, having pleaded guilty on March 16, 2015

  to theft/extortion and sentenced to five-years’ probation. He is a resident of Passaic

  County, New Jersey.




                                           15
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 16 of 119 PageID: 1531




        44.   Victor Cardona is a detective with the New York City Police

  Department who has been illegally posing as a private investigator but is not

  licensed. He is a resident of Queens County, New York.

        45.   CC Capital CHT Holdco LLC, is a limited liability company, organized

  under the laws of the state of Delaware, with its primary offices in New York and is

  a subsidiary of CC Capital.

        46.   CHT Holdco LLC, is a limited liability company, organized under the

  laws of the state of Delaware, with its primary offices in New York. CC Capital,

  through various entities has a controlling interest in CHT Holdco LLC

                            FACTUAL BACKGROUND

        At all times relevant to this Complaint, unless otherwise indicated:

                                   The Enterprise

        47.   At all times relevant to this Complaint, all Defendants, as well as others

  known and unknown, were members and associates of CC Capital.

        48.   CC Capital, including its leadership, employees, and associated entities

  and individuals, constituted an “enterprise,” as defined in Title 18, United States

  Code, Section 1961(4), that is, a group of individuals associated in fact, which

  engaged in, and the activities of which affected, interstate and foreign commerce.

  CC Capital is an organized group based in New York City that operated in the

  District of New Jersey and elsewhere and constituted an ongoing organization whose

                                          16
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 17 of 119 PageID: 1532




  members functioned as a continuing unit for a common purpose of achieving the

  objectives of the enterprise.

        49.    CC Capital was founded in or about 2016, when Chu left Blackstone to

  begin his own private investment firm.

                        Methods and Means of the Enterprise

        50.    The principle purpose of CC Capital was to generate money for its

  members, partners and associates. This purpose was implemented by members,

  partners, and associates of CC Capital through various criminal activities, including

  extortion, wire fraud, securities fraud3, bankruptcy fraud and obstruction of justice.

        51.     Before launching CC Capital, Chu spent 25 years working at

  Blackstone, focusing on building its Private Equity business. Fashioning himself as

  a “master deal maker,” Chu closed some significant deals on his way to becoming a

  billionaire and purchasing an apartment that takes up two floors of Trump World

  Tower and a large yacht.

        52.    Chu has publicly stated that he credits his success to his “ability to

  transcend adversity.” Unfortunately, Chu’s methods of transcending adversity are

  not always legal or ethical. While many of CC Capital’s acquisitions can be, and


  3
   Pursuant to 18 U.S.C. §1964(c), Defendants’ illegal securities fraud activities are
  not included as racketeering acts a part of their pattern of racketeering activity.
  However, Defendants’ securities fraud offenses are relevant to understand the
  context of several of the other racketeering acts. For example, Defendants have
  committed multiple acts of insider trading, both as part of the going private, as well
  as collateral to the bankruptcy fraud.
                                           17
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 18 of 119 PageID: 1533




  are made legally and ethically, Chu’s prioritization of winning over ethics and

  legality means that when faced with adversity, the rules go out the window and, even

  if he must spend vast sums of money to do so, the only rule that applies is that Chu

  and CC Capital must win at all costs.

        53.   To facilitate the goals of the enterprise, Chu has assembled a team of

  people who have an almost cult-like loyalty to Chu. He purchases their loyalty

  through a variety of methods including, but not limited to, arranging for wild sex

  parties in his apartment and on his yacht. One of the key features of Chu’s parties

  are a number of topless and very young models, who he plies with drugs and alcohol,

  even though several are under the legal drinking age.




                                          18
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 19 of 119 PageID: 1534




        54.    As a result, these people readily follow Chu’s instructions without

  hesitation, or concern for the legal or ethical implications of their actions. These

  actions are all designed to enhance the wealth and position of CC Capital, while

  degrading and destroying any outsider who threatens the safety and security of CC

  Capital and its boss, Chinh Chu.

        55.    One of Chu’s most significant assets is former KPMG partner, Truc To.

  A fellow Vietnamese immigrant, Truc To was Chu’s go-to person at KPMG to

  perform due diligence for his acquisitions. Although capable in his job, the true

  value of Truc To was that his loyalty to Chu took priority over his loyalty to KPMG

  or his ethical and legal obligations. Based in Atlanta, Georgia, whenever Truc To

  travelled to New York to perform work for Chu, he would stay as a guest in Chu’s

  home, where Chu would lavish him with VIP treatment. As a result, Truc To’s due

  diligence reports were guaranteed to reflect whatever Chu wanted them to reflect,

  rather than a fair, honest and fact-based report.

        56.    Altorelli, used to be a high-powered corporate lawyer for Dewey

  LeBoeuf, who fled just before the firm collapsed.       A controversial character,

  formerly linked to Russian spy Anna Chapman, Altorelli faced multiple lawsuits

  after the fall of Dewey and filed bankruptcy. After leaving Dewey, he joined DLA

  Piper, but, on information and belief, was unable to generate the same volume of

  business, as he had done at Dewey.          This was likely due to the significant


                                            19
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 20 of 119 PageID: 1535




  reputational damage he suffered as a result of both the fall of Dewey, as well as his

  association with a Russian spy. In May 2016, Altorelli left DLA Piper and did not

  seek a position at a new law firm, instead starting a solo practice, almost exclusively

  working for Chinh Chu and CC Capital. As Chu is substantially Altorelli’s sole

  source of income and his only path to recovery after his bankruptcy woes, Altorelli

  has demonstrated his willingness to violate his ethical and legal responsibilities on

  Chu and CC Capital’s behalf. Chu refers to Altorelli as his “clean up guy.”

                                  Background of CHT

         57.   In 2012, Parmar, Plaintiffs, and other investors acquired Orion

  Healthcorp, Inc. (“Orion”), a medical billing, collections, and practice management

  service company. Orion was later merged into CHT. Parmar served as CEO of

  CHT.

         58.   Parmar’s vision for CHT was to provide physician back office services,

  including billing and collections. While this industry is traditionally populated by

  smaller “mom and pop” service companies, Parmar saw an opportunity to create a

  much larger corporation that could provide much better service at a lower price. He

  developed CHT into a sophisticated platform to provide these services.

         59.   Although CHT’s platform was the best and most efficient in the

  industry, CHT struggled to gain new physician customers because of the difficulty

  in convincing independent practicing physicians to leave their existing service


                                            20
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 21 of 119 PageID: 1536




  providers. Parmar decided that the best way to grow CHT’s business was by

  implementing a strategy of acquiring smaller service providers. The value of these

  acquisitions to CHT is primarily in their customer lists and relationships, as these

  medical practices would then be serviced by the main CHT platform.

        60.       As CHT grew through these acquisitions, CHT went public on the AIM

  to help raise money to fund the acquisitions.

        61.       Both before and after going public, CHT followed a common pattern to

  acquire and incorporate these new subsidiaries. First, CHT formed a new subsidiary

  LLC, with the intention of filling this shell with the new acquisition. Then, CHT

  would execute a merger agreement between the seller and the shell to place the new

  subsidiary into that shell. This practice was followed for every acquisition of CHT.

        62.       The majority of these shells were filled, but two remained unfilled,

  Phoenix Health, LLC (“Phoenix”), and MDRX Medical Billing, LLC (“MDRX”).

  A third, Northstar First Health, LLC (“Northstar”), was filled, but with a smaller

  subsidiary than expected. Phoenix and MDRX remained empty shells.

        63.       During the time that CHT was a publicly traded company, there were

  three secondary offerings, which were intended to raise money to fund potential

  acquisitions.

        64.       In conjunction with these raise-ups, several press releases were issued

  by CHT, some of which were accurate and others which were not. Some of the


                                             21
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 22 of 119 PageID: 1537




  inaccurate press releases indicated that MDRX, Phoenix, and Northstar were filled,

  but in reality, they were not to be filled until a later time. Although these press

  releases were not accurate, they did not in any way overstate the value of CHT

  because there were actual acquisitions that corresponded to those raise-ups.

        65.   CHT announced the acquisition of Northstar on September 16, 2015.

  In reality, Northstar was an acquisition shell that had been filled with Vachette

  Business Services, LLC (“Vachette”).

        66.   Similarly, CHT announced the acquisition of Phoenix on September 18,

  2015. However, Phoenix was also an acquisition shell. Later, when CHT acquired

  Allegiance Consulting Associates, LLC (“ACA”) and Allegiance Billing &

  Consulting, LLC (“ABC”) these acquisitions were placed into another acquisition

  shell called VEGA Medical Professionals, LLC (“VEGA”) instead of Phoenix.

        67.   ACA and ABC actually had a much higher revenue than the Phoenix

  claimed revenue. When combined with the performance of Vachette, these three

  acquisitions actually performed better than the expected performances of Northstar

  and Phoenix.

        68.   On February 10, 2016, CHT issued a press release announcing the

  acquisition of MDRX. Like Phoenix and Northstar, MDRX was also an acquisition

  shell and the actual company that was being acquired by CHT was called New York

  Network Management, LLC (“NYNM”).                  NYNM’s performance would


                                          22
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 23 of 119 PageID: 1538




  significantly outpace the MDRX expectations and was the acquisition that was

  intended to fill the MDRX shell. Although this deal was set to close in 2016, the

  acquisition was delayed, at the behest of Chinh Chu, until after the closing of the go

  private, at which point it was put into a different shell, NYNM Acquisition, LLC.

        69.    On information and belief, Chinh Chu intentionally delayed the NYNM

  acquisition both to keep the CHT enterprise value down for the go private

  transaction, as well as to ensure that MDRX remained an empty shell so that, as

  discussed below, he could later make false accusations of fraud against Parmar.

  Although not part of the pattern of racketeering activity, Defendants knew about and

  actively concealed the impending NYNM acquisition from the public shareholders

  of CHT at the time of the going private. Defendants used this insider information to

  get a much lower price for CHT than was fair and proper.

                          CC Capital Seeks to Acquire CHT

        70.    Parmar and Chu first met in September 2015 on Chu’s yacht. They

  were introduced through mutual friends. At the time, Parmar was considering taking

  CHT off the AIM through a going private transaction. However, Chu stated that he

  would not be interested in CHT as it was “too small” for him.

        71.    In January 2016, Chu began to show interest in bidding for CHT. He

  reviewed public data for approximately 6-8 weeks before giving a verbal offer of




                                           23
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 24 of 119 PageID: 1539




  £1.77/share, which he shortly followed up with a term sheet. At the time, CHT

  shares were trading on the AIM for approximately £1.60.

        72.    From the beginning, Parmar conveyed to Chu that he was not sure if

  the company was in the right stage for acquisition and felt that if he had another 12

  to 18 months, he could sort out several issues.

        73.    At this same meeting, Parmar informed Chu and Newton about several

  pending acquisitions, including ABC, ACA and NYNM, that were getting ready to

  close. Chu and Newton instructed Parmar to not do those acquisitions and hold them

  and close them after the go private transaction.

        74.    Parmar was also very upfront with Chu and Newton that the Parmar

  parties did not want to sell any equity. This created some conflict, as Chu wanted

  Parmar parties to sell down all their equity. After much negotiation, a resolution was

  reached where Parmar parties would retain 49.6% ownership and give limited voting

  rights to CC Capital on the equity they continue to hold.

        75.    There were more than three occasions when Parmar formally

  announced to Chu, Newton, and their team that he did not want to proceed with the

  deal. On each occasion, Chu used emotional and economic blackmail to get Parmar

  back to the table. On one such occasion Chu promised Parmar Parties an 8%

  ownership in CC Capital and another 8% ownership in his new SPAC. He told

  Parmar that he would love for him to work with him as his partner at CC Capital and


                                           24
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 25 of 119 PageID: 1540




  started involving Parmar in every transaction CC Capital was exploring. During this

  time Parmar looked at several transactions and conducted meetings on behalf of CC

  Capital with acquisitions CC Capital was exploring.

        76.    CHT’s board hired Stifel Bank to advise on the going private process

  and Stifel advised that Chu’s bid was very low, but it was the start of a process and

  they recommended bringing in additional players to bid.

        77.    Parmar and Chu met for breakfast to discuss and Chu considered raising

  his bid to £1.92, but wanted Parmar to personally contribute $10 million towards the

  purchase. When this was presented to the board of CHT, the board advised that if

  Parmar intended to contribute to the bid, he would be recused from all bid evaluation

  discussions, as he is part of the buying group. Parmar agreed to this recusal.

        78.    From approximately April 2016 going forward, Parmar was removed

  from the decision-making process on CHT’s side of the negotiations and the board

  formed an independent committee to evaluate all bids.

        79.    Mark Feuer was elected chairman of the independent committee and

  Kirkland & Ellis, LLP was hired as attorneys and advisors to the independent

  committee.    CHT then hired Duff & Phelps Corp. (“D&P”) to perform an

  independent evaluation to write a fairness opinion.




                                           25
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 26 of 119 PageID: 1541




        80.    At Chinh Chu’s direction, CC Capital hired KPMG to perform the due

  diligence on the acquisition of CHT. Chinh Chu directed the hiring of then-KPMG

  partner Truc To to head the due diligence efforts.

        81.    Immediately, Chu began trying to manipulate the process by attempting

  to influence the paperwork that was being prepared for D&P to review. Chu wanted

  CHT to provide a watered-down model with no acquisitions, no projected growth,

  and an increase in anticipated future costs. Chu made no secret of his desire to ensure

  that D&P’s valuation of CHT was as low as possible. For example, Chu became

  enraged when he discovered that someone had put a draft financial model on the

  DropBox server that showed 5% growth for CHT and demanded that this be lowered

  to an implausibly low 1.2% annual growth.

        82.    It was after this incident that Roger Aguinaldo came to Parmar to

  explain how the CC Capital enterprise operated. He explained that “in Chinh’s

  world, nothing reaches Chinh. People below take the fall for all mistakes and they

  cannot allow Chinh’s prestigious career to be blackmarked.”

        83.    Sensing that he may have gotten in over his head with a potential buyer

  that seemed to operate more like an organized crime family than an investment firm,

  Parmar decided to stop the sale. Parmar informed Newton that he did not want to

  proceed with the deal. While he did not go into specifics, Parmar explicitly told




                                            26
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 27 of 119 PageID: 1542




  Newton that there were problems and that he did not want to risk becoming the first

  person to put a black mark on Chu’s record, as Roger had warned him about.

        84.      On August 17, 2016, D&P submitted their initial report, entitled

  “Discussion Materials Prepared for the Special Committee of the Board of Directors.

  This report contains several errors or omissions which effectively resulted in an

  undervaluation of CHT:

              a. On Page 5, the analysis of the “Total Enterprise Value” lists

                 $28.3 million of debt in the form of loans, but these loans had

                 already been repaid. At Chinh Chu’s direction, these loans were

                 repaid on July 11, 2016, to avoid a potential audit by the lender,

                 but left on the valuation report as debts resulting in a diminution

                 of the enterprise value. On information and belief, this error may

                 have been influenced by Chinh Chu, as he wrote in an email to

                 Parmar “Let’s chat when you are free. I have an idea regarding

                 the loan.” This email was sent on July 14, 2016, three days after

                 the loans were paid off.

              b. On page 7, in a chart entitled “Historical and Projected Financial

                 Performance,” D&P outlined the annual revenues, growth and

                 EBITDA for CHT from 2012 to the present, with projections

                 through 2021. Although CHT had shown significant growth


                                             27
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 28 of 119 PageID: 1543




                from 2013 through 2016, the projections for future growth were

                set extraordinarily low, at 1.2% projected annual growth, rather

                than the 35-50% ordinarily expected from a growth company.

              c. The 2017 projected revenue was an artificially low $140.4

                million.

        85.     The D&P report showed that the value of CHT was far greater than

  Chinh Chu wanted to pay:

                a. On page 12, D&P provided their valuation ranges using

                   several different valuation methods on a chart, annotating CC

                   Capital’s bid with a red line, well below any calculated

                   valuation range. CC Capital’s bid of £2.11/share was over

                   25% less than the lowest end of the valuation range using the

                   discounted cash flow method of £2.83.4

                b. Because CC Capital’s offer was so far below any price on

                   which D&P could issue a fairness opinion, they suggested

                   many alternative buyers on pages 21-27.

        86.     On August 23, 2016, the Special Committee held a telephone

  conference to discuss the D&P report. Parmar was present briefly in the beginning


  4
    Although these numbers were unacceptable at the time, the offer would have
  become even less palatable as time went on, because of the decreasing exchange rate
  of British Pounds to Dollars.
                                           28
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 29 of 119 PageID: 1544




  to present his views, but was then excused from the deliberations, as he was a

  member of the buyers’ group. The committee discussed the matter with D&P and

  “that the Proposal was not fair based on the standalone value of the Corporation as

  reflected in management’s forecasts and that Mr. Feuer should reiterate to the buyer

  group that the Proposal remains too low and that the Committee would not approve

  a transaction at the price of the current Proposal.”

        87.    At that time, Parmar was desperately searching for a way to gracefully

  exit the train that Chinh Chu had started rolling down the hill and end the going

  private process. Parmar felt that it would still be a good idea for CHT to go private,

  but that he needed more time and, potentially, a different buyer to make it work. In

  particular, Parmar knew the following:

                  a. CHT’s agreements to acquire ACA and ABC were set to close in

                      September 2016. These acquisitions more than made up the

                      difference of any inaccurate statements about Phoenix and

                      Northstar.

                  b. CHT was very close to finalizing an agreement to acquire

                      NYNM, which was significantly more valuable than any

                      inaccurate statements about MDRX.           However, Chu was

                      pressuring Parmar to delay this deal until after the closing of the

                      going private.


                                            29
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 30 of 119 PageID: 1545




                   c. The D&P report had been manipulated to understate the value of

                      CHT and an accurate total enterprise value would have been at

                      or above $600 million.

                   d. Chu’s desired price for the going private was less than 50% of

                      the actual value of the company, and Chu was using the

                      inaccurate statements about MDRX, Phoenix and Northstar as

                      leverage to pressure Parmar into closing the deal at such an

                      unreasonably low price.

        88.     If Parmar could delay the going private process long enough to close

  ACA, ABC and NYNM, then the D&P valuation would increase significantly, and

  CHT would be in a much stronger negotiating position, without any of the

  vulnerabilities that currently existed.

        89.    Parmar communicated to Chinh Chu that the deal was dead.

                                  Chu Revives the Deal

        90.    Disappointed by this turn of events, Chu dispatched Newton to visit

  Parmar at his home and convince him to revive the transaction with CC Capital.

  Newton informed Parmar that Chu was offering to let Parmar use his yacht and

  insisted that for the next several days, Parmar use the yacht as an office during the

  day to work on reviving the bid and have parties at night.




                                            30
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 31 of 119 PageID: 1546




        91.   Parmar went to Chu’s yacht, along with Sam Zaharis, where he met

  Newton and Pavan Bakshi. Newton and Bakshi spend all day working to try to

  convince Parmar to revive the transaction. Parmar reiterated to Newton that there

  were problems with CHT and that he did not want to be the first to tarnish Chu’s

  record.

        92.   Parmar was honest with Newton and told him that Parmar wanted time

  to resolve the CHT issues and finish a few more acquisitions before CHT was ready

  to sell. Parmar said that this would take approximately 18-24 months. Newton

  responded that Chu did not want to drop the deal and that they would be happy to

  work out any of CHT’s issues with Parmar once they became partners.

        93.   The following day, Chu invited Parmar to his office to look at another

  deal he is working on. During this visit, Chu took Parmar aside to explain why his

  low offer would still be very profitable to Parmar personally. Chu promised Parmar

  the following:

                   a. CC Capital will commit to $400 million in additional financing

                      for CHT without any dilution to shareholders.

                   b. CC Capital would provide CHT with access to a large number of

                      new clients.

                   c. Chu would make Parmar a partner in CC Capital




                                          31
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 32 of 119 PageID: 1547




                    d. Chu would make Parmar a partner in a new $10 billion fund that

                       Chu was forming called (ironically) Northstar.

           94.   In exchange for these things, Chu wanted Parmar to assist in pushing

  the deal through at the current bid price. Parmar responded by informing Chu of the

  objections that D&P had already raised to the fairness of the bid. Parmar further

  informed Chu that Kirkland and D&P had advised the independent committee that

  they believed that they could find new bidders willing to pay more than double Chu’s

  offer.

           95.   Recognizing that the D&P report had created a larger problem that

  could not be solved by influencing Parmar alone, Chu set out to improperly and

  corruptly influence members of the independent committee. First, Chu began to

  feign interest in acquiring an unrelated company that was owned by Mark Feuer, the

  chairman of the independent committee. Chu and Feuer engaged in extensive

  negotiations for this potential acquisition. Chu’s actions were designed to and, in

  fact did cause, a serious ethical violation and conflict of interest to ensure that Feuer

  would support Chu’s bid.

           96.   At approximately the same time, Parmar received a phone call from

  Newton asking Parmar to consider increasing the compensation for the independent

  committee members. Parmar responded that the committee members were already

  being highly compensated at approximately $100,000 each for their participation in


                                             32
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 33 of 119 PageID: 1548




  six meetings. Newton then explained that he had been speaking with one of the

  committee members about the transaction and that this committee member had

  expressed to Newton his desire for additional compensation.

        97.     Despite Chu’s efforts to improperly influence the committee, it became

  clear that a deal would not be possible as long as D&P and Kirkland were still

  involved.

        98.     Chu then hatched a plan to withdraw CC Capital’s bid, at which point,

  Parmar would necessarily have to dissolve the independent committee and terminate

  the advisors, as there were no active bids to consider. Thereafter, CC Capital would

  submit a new bid and CHT would form a new committee with new advisors.

        99.     With Chu’s corrupt plan set, he had CC Capital withdraw its offer. As

  CHT officially had no bids to evaluate, Parmar dissolved the independent committee

  and terminated D&P and Kirkland & Ellis. On September 12, 2016, he emailed

  Chinh Chu, saying that he “wanted to inform you both and CC Capital that Special

  Committee was disbanded.”

        100. The next day, September 13, 2016, at Chinh Chu’s direction, Parmar

  forwarded a copy of the D&P report by emailing it to Andrew Barnett, an analyst at

  CC Capital.

        101. Upon learning that the report had been emailed, and therefore was able

  to be tracked, Chu became apoplectic at Parmar, screaming that this action alone has


                                           33
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 34 of 119 PageID: 1549




  derailed the deal, as CC Capital could be subject to a class action lawsuit for being

  privy to the valuation methodology and analysis prior to winning the bid. After

  consulting with his attorneys, Chu informed Parmar that once the deal had been

  finalized, Parmar would need to “accidentally” drop a copy of the report into the

  repository where all documents generated by the transaction are available to all

  parties. This way, CC Capital could falsely, but plausibly claim that this is how they

  got access to the document, but only after the deal was final.

        102. With the first independent committee dissolved, Chu set about ensuring

  that the new independent committee would bend to his will. He had Bakshi

  introduce Parmar to representatives from SunTrust Robinson Humphrey

  (“SunTrust”) and McGuire Woods as potential advisors for the next independent

  committee. Bakshi assured Parmar that SunTrust would issue a fairness opinion in

  accordance with Chu’s desires.

        103. Bakshi brought Tarun Mehta, an executive from SunTrust, to meet

  Parmar at his home and review the D&P report. After review, the SunTrust

  executive said that he saw no issues with presenting a new report with a valuation in

  the range that Chu desired.

        104. Mehta also told Parmar stories of Chu and his reputation for

  vindictiveness to go out of his way to harm anyone who does not go along with him.




                                           34
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 35 of 119 PageID: 1550




  He explained that this is why everyone on Wall Street will not bid against Chu, when

  they see that he has made an unusually low bid.

           105. Mehta explained that much of Chu’s power comes from his access to

  funds to execute large transactions and a large stable of people who work for various

  banks and other institutions who are loyal to him because of the fees that he generates

  for them, as long as the go along with his plans. He further intimated that the “fees”

  were not limited to the normal, legal and ethical fees associated with transactions,

  but rather included gifts, kickbacks, bribes, prostitutes, drugs, and other improper

  forms of compensation.

           106. This executive’s explanation of how Chu was able to manipulate other

  institutions is consistent with Parmar’s own observations, as Chu had explained to

  Parmar that Bank of America (“BofA”) did not want to finance the CHT deal at all,

  but Chu offered to make them managers on a new Special Purpose Acquisition

  Company (“SPAC”), which gave them $38 million in fees, so that they would agree

  to finance the CHT deal on Chu’s terms. Chu explained that the team at BofA that

  they were dealing with all owed their jobs to Chu and that he was responsible for

  them generating over $500 million in fees for BofA on Chu’s transactions for 2015

  alone.

           107. The likelihood of this is bolstered by the fact that entire credit

  agreement and commitment from BofA was negotiated directly with Chu and BofA


                                            35
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 36 of 119 PageID: 1551




  commitment letters were included in CC Capital bids as early as July 2016, well

  before the due diligence process had made any significant progress. As discussed

  more fully supra, no audit was performed, even though the credit agreement required

  it, the credit agreements were never disclosed to Parmar, despite his signature

  appearing on it, and BofA had absolutely no communications with Parmar or anyone

  else at CHT until April 2017, well after the due diligence had been completed and

  the deal had closed.

                         Problems in the Due Diligence Process

        108. Simultaneous with all the above described transactions, Truc To of

  KPMG was conducting due diligence on the deal. Through his due diligence, there

  were several documents produced which show that Chinh Chu and Truc To had

  actual knowledge that the empty shells had no assets, revenue or employees.

        109. On July 21, 2016, Chinh Chu and the team at CC Capital and McKinsey

  were given a demonstration and access to PARCS, CHT’s proprietary internal

  database management software system used to bridge different processes and

  accurately track all data, collections and fees. All the data in PARCS is accurate and

  was available to Chinh Chu and Truc To throughout the due diligence process.

        110. On or about mid-August 2016, Truc To sent CHT a request for detailed

  collections data. Truc To then sent another request for all data on two randomly

  selected months, December 2015 and June 2016, to perform an in depth audit. On


                                           36
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 37 of 119 PageID: 1552




  August 25, 2017, Melodie Kraljev, head of operations for Orion, sent Truc To the

  requested data from the selected months. As the empty shells had no collections

  data, none was provided.

        111. The total collections from these spreadsheets was $177,702,244.31 for

  December 2015 and $134,498,514.52 for June 2016. As CHT’s contracts with the

  various medical offices provided for 2-7.5% of these collections, with a

  companywide average of about 5%, this results in monthly revenues to CHT of

  $8,885,112.22 for December 20155 and $6,724,925.73 for June 2016.

        112. After CHT provided complete and accurate data to Truc To and KPMG,

  they had actual knowledge that the annual revenue of CHT was less than $100

  million. While Truc To and his team asked many follow up questions to verify the

  data, they never asked about the lack of any data from MDRX and Phoenix or the

  fact that the total revenue seemed unaffected by the alleged MDRX and Phoenix

  acquisitions.

        113. Several other indications Truc To and Chinh Chu knew that the empty

  shells were indeed empty:

           a. CHT provided payroll records on every subsidiary except the empty

                  shells.



  5
   In the medical billing industry, collections are always higher later in the year, as
  patients go to the doctors more readily after meeting their deductible.
                                           37
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 38 of 119 PageID: 1553




             b. CHT provided lease documents and other information on the physical

                offices of every subsidiary except the empty shells. 6

             c. CHT provided tax returns and other tax filings on every subsidiary

                except the empty shells.

             d. The insurance policies provided did not cover any of the empty shells.

        114. On August 5, 2016, Chinh Chu met with Arvind Walia, CEO of Orion,

  and Melodie Kraljev to discuss the operations of CHT and all subsidiaries. During

  this meeting, Arvind Walia informed Chinh Chu that, as CEO, he has no knowledge

  of Phoenix or MDRX, as these subsidiaries of Orion had never been put under his

  control.

        115. Despite many requests, Chinh Chu never permitted Parmar to review

  the final KPMG report.

        116. On or about August 2016, a reporter at the Financial Times began

  asking about the legitimacy of the acquisitions of Phoenix, Northstar and MDRX,

  the empty shells. Thinking that there was no possible way for the deal to be

  consummated with this information becoming public, Parmar was again shocked to

  learn that Chu wasn’t going to let this derail the deal.



  6
   This point should have been even more glaring to the highly experienced and highly
  paid team from KPMG, as a simple google search for the address listed for MDRX,
  166 High Street, Akron Ohio does not even exist. The closest address, 166 S. High
  Street, is Akron’s City Hall, where the mayor’s office is.
                                            38
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 39 of 119 PageID: 1554




        117. Without ever explicitly acknowledging to each other what they both

  knew to be true about the empty shells, Chu directed his public relations firm to try

  to kill the Financial Times story and let the deal proceed to closing.

        118. Chu told the reporters that he was “comfortable” with proceedings,

  having spent $7 million and three months work on due diligence alone. While these

  statements delayed Financial Times from reporting the obvious flaws in CHT,

  ultimately it did not stop the public disclosure of these issues just prior to the closing.

                              Chu Pushes the Deal Through

        119. On or about September 14, 2016, Chu submitted a new offer to

  purchase CHT.       In response, CHT organized a board meeting to discuss the

  following three issues:

                   a. CC Capital’s new offer, which was a few pennies higher than the

                      previous offer, but still less than half of the lowest price D&P

                      reported as fair.

                   b. CHT had repaid its outstanding loans. The repayment of this

                      loan should have increased the value of CHT by $23 million

                      above the valuations calculated by D&P.

                   c. CHT was in the process of acquiring Allegiance Consulting

                      Associates, LLC (“ACA”) and Allegiance Billing & Consulting,

                      LLC (“ABC”) using internal cash.            This acquisition would


                                              39
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 40 of 119 PageID: 1555




                      significantly increase the revenue to CHT, and therefore also

                      increase the value of CHT approximately $30 million above the

                      D&P valuations.

        120. The impact of the repayment of the loan and the acquisition should have

  increased the minimum fair price of CHT from D&P’s estimate of $500 million to

  $553 million. However, CC Capital’s offer was in the $275 million range. This

  disparity caused significant debate among the board of CHT.

        121. Mark Feuer, having been conflicted by Chu’s attempt to purchase his

  company, advocated for the CC Capital deal and argued that the D&P estimates were

  never officially presented to the board and therefore were not binding. Other board

  members responded that, notwithstanding the lack of official presentment, they had

  heard the numbers and felt duty bound not to accept any offer below the D&P

  estimate. Although D&P had been terminated, the board refused to entertain any

  lower offer, unless they were presented with a new, formal fairness report, prepared

  by a consultant with equal competency and reputation to D&P.

        122. Mark Feuer’s advocacy on Chu’s behalf resulted in him being accused

  of being conflicted by the other board members. Although Feuer denied any conflict,

  he offered to resign.




                                          40
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 41 of 119 PageID: 1556




        123. Bakshi took this opportunity to recommend SunTrust and McGuire

  Woods as advisors to the new independent committee. The board agreed and formed

  a new independent committee with SunTrust and McGuire Woods.

        124. On September 14, 2016, Parmar emailed Mehta to inform him that CHT

  had received a bid from CC Capital and to inquire whether SunTrust was interested

  in being hired as the independent advisor and providing a fairness opinion. Mehta

  responded within 20 minutes that SunTrust was interested, and, in his response, he

  revealed that he knew much more about the proposed deal than Parmar had disclosed

  in his introductory email, by noting that Parmar was an “interested party” and so

  SunTrust must deal directly with the Special Committee. CHT retained SunTrust the

  next day, September 15, 2016.

        125. The board further appointed John Johnston as the chairman to the

  committee, the same committee member who had previously discussed increasing

  the board’s compensation with Newton. Johnston was almost removed from the

  committee for this reason, but the board ultimately decided to leave him in this

  position with instructions not to have any more discussions with CC Capital about

  his compensation. Dr. Zimberg and David Clark are appointed as co-chairs of the

  committee.

        126. Four days after SunTrust is retained, SunTrust executive Tarun Mehta

  calls Parmar seeking an urgent face-to-face meeting. When they meet later that day,


                                          41
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 42 of 119 PageID: 1557




  Mehta explains that SunTrust will be unable to provide a fairness report in the range

  that Chu desired and that their initial calculations show that their estimate will

  actually be approximately 30% higher than D&P. Mehta stated that SunTrust’s

  position was complicated by the fact that Johnston had put on the record what the

  D&P estimates were and the fact that this estimate did not account for the repaid

  loan or the ABC/ACA acquisitions.

        127. Mehta explained that he would rather resign than submit a report that

  would upset Chu. He did not, under any circumstances, want to find himself on the

  wrong side of Chu, but he wanted to give Parmar the courtesy of heads up and to

  explain the true reasoning before making SunTrust’s resignation public.

        128. Parmar asked Mehta to delay announcing their resignation so that he

  could speak with Chu and figure out how to deal with this development. Mehta

  responded that it would be impossible for SunTrust to continue without having to

  disclose at least preliminary findings. Parmar asked Mehta to stop all meetings with

  the independent committee and give him two days to discuss the matter with Chu,

  which Mehta agreed to.

        129. Parmar consulted with Chu, who suggested that Parmar demand an

  immediate vote on Chu’s offer by the board. Parmar did as Chu suggested but,

  predictably, the board rejected the offer, reiterating their belief that accepting such a

  low offer would violate their fiduciary duties.


                                             42
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 43 of 119 PageID: 1558




        130. SunTrust resigned on September 26, 2016 and, as a result, no fairness

  opinion was ever obtained.

        131. Undeterred, Chu made several further attempts to push the deal

  through. He first offered the shareholders 7-year promissory notes for $40 million,

  which would effectively raise the purchase price to $315 million, still well below the

  D&P valuation. Next, he tried to influence Parmar not to pursue any other potential

  investors. When Parmar tries presenting one of Chu’s new offers to the board, they

  unanimously reject it and all board members offer to resign.

        132. The potential resignations, and the significant delays that would result,

  send Chu into overdrive, trying to find any way to get the deal closed now. He tells

  Parmar that, at this point, he will not accept the possibility of the deal falling through.

         133. After another slight increase of 2 cents/share, McGuire Woods informs

  Chu that they will not allow any more votes unless Chu agrees to give them

  indemnity. Chu revises the offer to include a full release and indemnity for McGuire

  Woods and all of the board members. The board indicates that if Chu revises the

  offer further to include additional compensation for the board members, they will

  accept the offer. Chu makes these changes and the board votes to accept the offer

  for CC Capital to purchase CHT.




                                              43
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 44 of 119 PageID: 1559




                               Sham “Go-Shop” Period

        134. The deal was approved on November 24, 2016, with CHT Holdco, LLC

  purchasing CHT at a price of $2.93/share in cash, plus $0.43/share in promissory

  notes, for a total of approximately $309.4 million for the entire company. CHT

  Holdco, LLC was, and still is, owned by CC Capital and Plaintiffs. The deal was to

  be financed up to $145 million by Bank of America Merrill Lynch, with the

  remainder being paid in cash by CC Capital and Plaintiffs. Plaintiffs’ portion was

  to be deducted from the proceeds of the sale of their shares of CHT.

        135.    The agreement provided for a brief “go shop” period. While a “go

  shop” period ordinarily allows a public company to seek out better offers before

  going private, here, Chu then set the terms of the “go shop” period to ensure that no

  other buyer could outbid him.

        136. Early in the process, the special committee began to express concerns

  over the fairness opinion process and, protecting themselves from potential claims

  that they were violating their fiduciary duty by accepting CC Capital’s unreasonably

  low offer. The committee wanted to add a “go-shop” period to the transaction, to

  ensure that they were getting the best offer on the market.

        137. Chinh Chu agreed to the go shop provision, but immediately set about

  controlling the terms to ensure that no legitimate competing bids could be presented.

  He emailed the Committee on July 19, 2016, saying:


                                           44
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 45 of 119 PageID: 1560




                       We understand and agree with the point that you made
               regarding the Board's fiduciary responsibility. Regarding this
               point, we would be amenable to a 4 week “Go-Shop” period post
               the execution of the Purchase Agreement (terms of such Go-
               Shop to be contained in the signed transaction) -- enables the
               company to entertain other potential offers for Constellation. As
               you may appreciate, we would not be amenable to the company
               initiating a market check prior to us executing a transaction – if
               the Company pursues a market check, we will stop our work and
               withdraw our offer at that time. The rationale is that a Go Shop
               enables the Board to exercise its fiduciary duty and a market
               check will be very disruptive to the Company as the company
               barely has the bandwidth to handle our diligence.
                      Deals are based on momentum and we do not want to put
               the deal at risk with lengthy delays. We are incurring millions of
               dollars of expense as part of our due diligence process and
               welcome expeditious progress in reaching a conclusion to our
               process.
        138. After the Duff & Phelps report revealed the inadequacy of CC Capital’s

  offer, the Special Committee, advised by attorneys at Kirkland & Ellis, wanted to

  perform a market check. Chinh Chu countered with a “modified market check.” He

  first sent his proposal to Parmar on August 23, 2016, before refining it to send to the

  Special Committee on August 25, 2016.

        139. On September 6, 2016, Chinh Chu pushed for an answer to his proposed

  “modified market check” and attorneys from Kirkland & Ellis confirmed that it had

  been rejected by the Special Committee.

        140. Attorneys from Kirkland & Ellis, counsel to the Special Committee,

  objected to Chinh Chu’s extraordinary demands and explained that it would not be


                                            45
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 46 of 119 PageID: 1561




  a legitimate go shop, as the rules had been set up to dissuade anyone from submitting

  a legitimate bid. This is why Kirkland & Ellis was terminated along with Duff &

  Phelps.

         141. The provisions of the “go shop” period were set up by Chu to ensure

  that no other buyer could outbid him. A breakup fee of $20 million was set, to be

  paid to CC Capital, if CHT accepted any other offer and CC Capital was given the

  right to counter any competing bids. This put CC Capital in a protected position, as

  any other bidder would have to beat CC Capital by over $20 million. For example,

  if another party bid $400 million, CC Capital’s counter would only need to exceed

  $380 million. Finally, an extraordinarily short period of 30-days was set, insufficient

  for any other bidders to complete any of the research required to submit a competent

  bid.

         142. Even under these conditions, CHT received much higher offers from

  two credible bidders in two weeks. On December 24, 2016, CHT received an offer

  from Flexpoint Ford, at a total enterprise value of $365 million.

         143. Although this offer was only communicated to CHT’s Special

  Committee, not CC Capital or Parmar, within hours Chinh Chu sent a message

  through a mutual contact, Tomer Vardi to Parmar that Chinh Chu was aware of the

  offer and its terms and that he didn’t think it was “too big of a concern.” This was




                                            46
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 47 of 119 PageID: 1562




  news to Parmar, as he had not heard about the Flexpoint Ford offer and apparently

  Chinh Chu could get information on competing bids before even Parmar could.

        144. To prevent the board from accepting these higher and better offers,

  Chinh Chu sent a letter to the board to instruct them that he interpreted Flexpoint

  Ford’s bid as not being superior, falsely claiming that Flexpoint Ford “does not have

  “committed” financing.” In reality, Flexpoint Ford is a far larger private equity firm

  than CC Capital and required no financing to close the proposed CHT deal and thus

  was “not subject to a financing contingency,” as the Merger Agreement required.

        145. Chu’s efforts to improperly and corruptly influence the bidding process

  was fruitful, as his originally accepted bid is the one that was ultimately closed on.

                            Fraudulent Proxy Agreements

        146. On November 24, 2016, to facilitate the going private transaction,

  “Voting and Support Agreement and Release of Claims” (the “Proxy Agreement”)

  were prepared and presented to all shareholders of CHT, including Plaintiffs, to sign.

        147. On order to close on the going private transaction, stockholders

  representing at least 89% of the issued and outstanding shares of Common Stock

  were required to agree.

        148. While proxy agreements are standard for these types of transactions,

  the proxy agreements in this transaction were very different.            Prepared by




                                            47
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 48 of 119 PageID: 1563




  representatives of CC Capital, these Proxy Agreements were fraudulent in several

  respects and unenforceable in others. Specifically:

                  a. This agreement made representations that the Board and Special

                     Committee of CHT had determined that “entering into [the

                     agreement with CC Capital] is advisable and in the best interest

                     of the Company and its stockholders.” However, this agreement

                     failed to disclose the following:

                        i. Duff & Phelps performed a valuation that demonstrated

                           that the price was well below what could be considered

                           fair or “advisable and in the best interest of the Company

                           and its stockholders.”

                        ii. Suntrust refused to issue a fairness opinion and resigned.

                           The reason for this resignation was because Suntrust knew

                           that they would never be able to ethically a minimum

                           fairness opinion that would support CC Capital’s offer, as

                           it was numerically impossible to reach a valuation that

                           was any lower than D&P.

                       iii. Despite their efforts, the Board and Special Committee

                           were never able to convince any reputable entity to issue a




                                           48
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 49 of 119 PageID: 1564




                          fairness opinion which would be substantially below D&P

                          numbers and in agreement with CC offer.

                      iv. NYNM was a scheduled acquisition for which all due

                          diligence and sources work was finished, however the deal

                          was stalled on direction of CC Capital.

                       v. The go-shop period produced three superior bids, which

                          were disregarded by the Special Committee in favor of CC

                          Capital’s lower bid.

                      vi. The Special Committee refused to approve the agreement

                          until they were granted indemnification.

                     vii. The members of the Special Committee requested and

                          were given additional compensation to approve the deal

                 b. The Proxy Agreement provided for a release of claims all claims,

                    “known or unknown, past, present or future.” This provision is

                    unenforceable for a number of reasons.

                       i. Delaware law provides that a release cannot apply to

                          future conduct and there is no exception for future conduct

                          arising out of, or contemplated by, the Proxy Agreement.

                      ii. As discussed above, the Proxy Agreement was entered

                          into by fraud.


                                           49
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 50 of 119 PageID: 1565




        149. Immediately, Parmar wrote to Newton to object to these agreements, as

  they went far beyond what is appropriate and customary. Newton replied that the

  attorneys told them that it needed to be done this way.

        150. In an effort to further induce shareholders to sign the release they were

  given promissory notes and were told that if they did not agree to the release, the

  funds to fight any litigation and claims will come from the money will be deducted

  from these promissory notes. However, subsequent actions by Defendants have

  rendered these promissory notes unrecoverable. Thus, even if the Proxy Agreements

  were not fraudulently induced, the releases would now be void due to a lack of

  consideration and breach.

        151. On information and belief, Newton knew that these agreements were

  not customary and had been prepared in this way in anticipation of Defendants’

  future fraudulent activities.

        152. For example, the Proxy agreements and disclosures in this deal were

  markedly different from those used by CC Capital in other go private transactions,

  such as Dun & Bradstreet and Fidelity & Guarantee, both of which disclosed a

  fairness opinion and required no releases. The Dun & Bradstreet proxy agreement

  further advised the shareholders that they had the right to conduct and independent

  appraisal.




                                           50
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 51 of 119 PageID: 1566




        153. Predictably, the shareholders also objected to these forms and refused

  to sign them. Chinh Chu personally called each one to convince them to sign. On

  information and belief, Chinh Chu made further fraudulent misrepresentations to the

  shareholders on these calls in an effort to fraudulently induce them into signing.

        154. Chinh spoke to eight major shareholders before they agreed to sign the

  voting agreements. Many voiced their opinion that the price was too low and at least

  two of them immediately stated that they will not sign the Proxy Agreement and

  would not vote in favor of the deal.

        155. One shareholder stated that, although the promissory notes and the

  entire deal structure was a mess, he wanted to have future business with CC Capital

  and offered to buy shares from market at any price to help Chu get the required 89%

  voting approval. Chu assured him that CC Capital will move heaven and earth and

  conclude the transaction. Chu also agreed to meet with him and discuss other deals

  going forward.

        156. Chu and this investor also discussed a strategy to motivate the reluctant

  shareholders to sell their shares to him by withholding 30% from the sale price for

  US taxes, even though the shareholders are UK citizens and would have no US tax

  liability. On information and belief, Defendants further agreed not to withhold any

  taxes from the sale of this particular investor’s shares, which is documented on the

  funds flow spreadsheet.


                                           51
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 52 of 119 PageID: 1567




                            Bank of America Financing

        157. Separately, Chinh Chu interfaced directly with Bank of America

  (“BofA”) to obtain financing for the deal. BofA sent commitment letters, as early

  as August 9, 2016 committing to provide up to $120 million principle financing and

  another $15 million revolving credit facility. These commitment letters were issued

  before KPMG had made any significant progress on the due diligence and without

  BofA conducting any due diligence of its own. BofA never communicated with

  Parmar, or any other member of CHT. This lack of communication is especially

  curious, considering that the commitment letters made clear that BofA intended for

  CHT to be the borrower, not CC Capital.

        158. In the five months following this initial commitment letter, no audit was

  performed, even though the executed credit agreement required it, made no effort to

  conduct any due diligence, and had no communications with Parmar or anyone else

  at CHT.

        159. On information and belief, this extraordinary lack of inquiry, and

  BofA’s willingness to lend such a significant sum of money to an entity with which

  they never communicated was because of a secret deal that Chinh Chu had

  negotiated with BofA.

        160. On November 16, 2016, Doug Newton (“Newton”), Senior Managing

  Director at CC Capital, sent an email, saying “Head of Lev Fin at BoA requested a


                                          52
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 53 of 119 PageID: 1568




  call with Chinh this evening – we are unsure re: what, but our thought is to get from

  Chinh another face to face commitment of support of our deal / diligence – will keep

  you posted.” In this email, Newton may have revealed that BofA was not doing any

  audit or due diligence on the CHT deal because they were relying solely on the verbal

  assurances of Chinh Chu. On information and belief, Chinh Chu knew, consciously

  avoided or was reckless in not knowing, that these assurances were false, based on

  Chinh Chu and Truc To’s actual knowledge of the true financial condition of CHT.

        161. During the process, there were several versions of the credit agreement

  prepared and reviewed between BofA and CC Capital, but Parmar and CHT were

  largely excluded from this process. A couple of earlier drafts of the credit agreement

  were emailed to Parmar, but always with the caveat that these drafts were missing

  large portions of what would be added to the final agreement.

        162. On the day before closing, Parmar was emailed a packet of signature

  pages, which would then be placed into all of the documents needed for closing.

  One of these signature pages was for the credit agreement, which Parmar had never

  read and was never provided with a final copy of the credit agreement until months

  after closing. The latest version which was provided to Parmar was annotated as

  “v7,” whereas the executed copy was annotated “v12.”

        163. Incredibly, the executed copy contains an additional 83 pages of

  schedules that were never provided to Parmar or anyone at CHT for review.


                                           53
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 54 of 119 PageID: 1569




        164. Even more incredibly, these additional 83 pages demonstrate that CC

  Capital was fully aware that MDRX, Phoenix and Northstar were empty shells. For

  example, the schedules establish that CC Capital was fully aware that MDRX,

  Phoenix and Northstar did not have any offices, CC Capital was fully aware that

  MDRX, Phoenix and Northstar had no insurance, and MDRX, Phoenix and

  Northstar did not have any revenue (“change in the carrying value of the earnouts

  for PPP, Northstar, Phoenix & MDRX” has no value annotated).

        165. Although CHT and Orion received no benefit from the BofA financing,

  Chu somehow found a way to have the banks put Orion as the borrower, thus

  saddling CHT with crushing debt with no consideration.

                                 Last Minute Delays

        166. On December 27, 2016, a shareholder derivative lawsuit was filed in

  Delaware Chancery Court by Destra Targeted Unit Investment Trust (“Destra”), one

  of the major shareholders of CHT, alleging fraud and unlawful dilution of their

  interest in CHT.

        167. With a lawsuit such as this being filed a month prior to the scheduled

  closing date, ordinarily the closing should have been delayed and an audit conducted.

  Parmar went to Chu and asked for the closing to be delayed, so that he could try to

  resolve these issues, but Chu refused. No audit was conducted and the closing date

  remained in place.


                                           54
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 55 of 119 PageID: 1570




          168. The judge presiding over the Destra litigation ordered that, if the CC

  Capital deal closes, $56.25 million of the proceeds shall be placed into escrow to

  protect Destra’s interests.

          169. As a result of the judge’s order, Parmar wanted to stop the CC Capital

  deal from going forward and asked Chu to delay the closing for four months, so that

  he could resolve the outstanding issues. Chu refused and told Parmar that he wanted

  to bring in another attorney to negotiate with Destra. The attorney that Chu wanted

  to bring in was Altorelli, who he referred to as his “clean up guy.”

          170. Although Altorelli attempted to negotiate with Destra, no progress was

  made.

          171. As a result of the allegations raised in the Destra lawsuit, reporters from

  the Financial Times intensified their inquiries to CC Capital and CHT about the

  empty shells.

          172.    The inability to quickly resolve the Destra matter, along with the

  intensifying inquiries from Financial Times, led Parmar to reiterate his request to

  delay the deal. Although he really wanted to cancel the deal altogether, Parmar

  thought that a delay would look better than an outright cancellation.

          173. Chu was unwilling to accept anything other than the closing of the deal,

  but agreed to a very short delay, as long as the closing would go forward within the




                                             55
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 56 of 119 PageID: 1571




  next 3-4 days. A simple announcement was put out on January 26, 2017 that the

  closing was delayed because all of the conditions had not yet been met.

        174. Despite the best efforts of Chu and the public relations firms hired by

  CC Capital and CHT, the Financial Times published an article on January 26, 2017,

  the same day that the delay was announced, entitled “The Curious Case of

  Constellation Health and Blackstone’s Former Top Deal Maker.” This article

  exposed the empty shells, detailing how they had been incorporated shortly before

  acquisition, that press releases touted their significant revenue over time periods

  before they were even incorporated, and the complete lack of any internet footprint

  prior to the acquisition announcement. The article noted that “the cat’s cradle of

  corporate entities and generalised opacity across Constellation’s operations could be

  seen as a red flag to potential investors and financial journalists alike.” However, the

  article notes Chu’s history with Blackstone and closes by saying “[i]f anyone is/was

  in a position to kick Parmar’s proverbial tyres, it was Chu. We must assume he

  knows what he’s doing.”

        175. Late that same night, Parmar received a call from Newton stating that

  Chu is “freaking out” about the bad press and needs to close the deal immediately.

  Parmar responded that this is a mistake and is not fair, but Newton was immoveable.

        176. Shortly thereafter, Parmar received a call from Chu, where he told

  Parmar that he was going to give him an additional $3.3 million in fees. Chu stated


                                            56
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 57 of 119 PageID: 1572




  that he had figured out a way to pay Parmar to fix his problem, but the deal needed

  to close immediately.

                                   The Deal Closes

         177. On January 30, 2017, over the objections of Parmar, the CHT deal

  closed, resulting CC Capital gaining 51% interest in CHT and Plaintiffs retaining

  49%.    Specifically, AC held 49% and the remaining Plaintiffs are all of the

  shareholders of AC.

         178. Prior to the going private, Plaintiffs owned approximately 68-70% of

  CHT. However, a percentage of that stock was actually owned by Plaintiff’s partners

  Pavan Bakshi and Destra. Bakshi and Destra wanted to liquidate their shares,

  whereas Plaintiffs wanted to keep the majority of their shares. Because CC Capital

  wanted a controlling interest in CHT, Plaintiffs needed to cash in approximately 35%

  of their shares. Chu and Newton pressured Parmar on multiple occasions to cash

  out more, but Parmar refused.

         179. At closing, Bakshi was paid directly, whereas Destra’s portion was

  wired to Plaintiff’s then attorneys along with the proceeds of Plaintiff’s cashed out

  shares and the deal fee to Parmar. Bakshi received $7,843,621.72 and the remainder

  was wired to the escrow. The majority of this money actually belonged to Destra.




                                           57
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 58 of 119 PageID: 1573




        180. At closing, the final funds flow document showed a very different flow

  of funds than was anticipated in the prior documents, and very different from what

  the go-shop bidders thought they were bidding against:

           a. The cash contributed by CC Capital was lowered to $82,502,160.25

              from the $88,687,476.20 originally anticipated.        Presumably, the

              $6,185,315.95 difference was pocketed by Chinh Chu.

           b. Of the $212,502,160.25 cash contributed at closing by CC Capital and

              BofA, $14,519,935.90 was used for various deal related fees, many of

              which are of questionable legitimacy. For example:

                 i.   $2,555,023.91 to Winston & Strawn, LLP, a law firm that

                      represented CC Capital, several times larger than reasonable for

                      a deal of this size and complexity. On information and belief,

                      Chinh Chu used this deal to pay off unrelated invoices to

                      Winston & Strawn, LLP.

                ii.   $575,000 to Altorelli, Chinh Chu’s personal attorney and “clean-

                      up guy,” who later admitted that he performed no services as part

                      of the deal.

               iii.   $1,000,000 finder’s fee paid to Chu’s friend, Lawrence Robins,

                      which was added unilaterally by Chu on the last day.




                                           58
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 59 of 119 PageID: 1574




               iv.   $350,000.00 to Richards, Layton & Finger, a Delaware law firm

                     that represented CC Capital in the Destra litigation but had

                     nothing to do with the transaction or with CHT.

                v.   $8,125.00 to Elicit Insights Consulting, who played no role in

                     the transaction.

               vi.   $25,000.00 to CC Capital Management. It was never disclosed

                     that CC Capital Management would be getting paid any fees.

              vii.   $30,000.00 to Parth Mehrotra, Chu’s friend who had no

                     involvement in the transaction.

             viii.   $54,799.31 to Finsbury, the public relations firm that Defendants

                     used to attempt to kill the Financial Times story.

        181. CC Capital was able to purchase a controlling interest in CHT for well

  below the actual value of the company because Chinh Chu and Truc To were fully

  aware of the irregularities in CHT’s bookkeeping and value, but actively concealed

  their knowledge from everyone, including the banks. On information and belief,

  although Chinh Chu is the founder and managing director of CC Capital, he did not

  use any of his own money for this transaction, instead getting the money from his

  investors and clients of CC Capital. He also saddled CHT with an enormous amount

  of bank debt, although CHT received no consideration for that debt.




                                          59
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 60 of 119 PageID: 1575




        182. Although the Plaintiff entities maintained just shy of a 50% interest in

  CHT, with Defendants controlling the majority of all voting rights, Alpha Cepheus

  did retain certain voting rights. Namely:

              [T]he following actions by the Company will require the consent
              of [Alpha Cepheus] (such consent not to be unreasonably
              withheld, conditioned or delayed):

              (1) any subsequent material disposition of assets or business, in
              each case, directly by CHT or its subsidiaries, with EBITDA for
              the most recent 12 calendar months greater than 25% of CHT and
              its subsidiaries, on a consolidated basis, as of the date of such
              disposition;

              (2) any subsequent material acquisition of, or material
              investment in, another entity or assets or business, in each case,
              directly by CHT or its subsidiaries, with EBITDA for the most
              recent 12 calendar months greater than 25% of the pro forma
              (giving effect to such acquisition) EBITDA (for the prior 12
              calendar months immediately prior to the date giving effect to
              such acquisition) of CHT and its subsidiaries, on a consolidated
              basis, as of the date of such acquisition;

              (3) a change in the nature of the business of CHT such that CHT,
              pro forma after giving effect to the change in business, would
              reasonably be expected to receive less than 50% of its revenues
              from the RCM Industry in the 12-month period immediately
              following such change;

              (4) with respect to the Company or CHT, the filing of a voluntary
              petition in bankruptcy, the filing of a petition or answer seeking
              for itself any reorganization, arrangement, composition,
              readjustment, liquidation or similar relief under any statute, law
              or regulation relating to bankruptcy, the filing of an answer or
              other pleading admitting or failing to contest the material
              allegations of a petition filed against it in any proceeding of this
              nature, or seeking, consenting to or acquiescing in the
              appointment of a trustee, receiver or liquidator or of all or any

                                           60
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 61 of 119 PageID: 1576




               substantial part of its properties;

               (5) the making of capital expenditures by CHT and its
               Subsidiaries that depart from those set forth in the annual plan,
               the operating budget or the capital budget of CHT by more than
               $5 million in the aggregate in any single fiscal year;

               (6) any merger or consolidation of the Company or CHT with or
               into another Person, or sale of substantially all the assets of CHT
               to any other Person, or any other transaction, in each case, that
               results in a Change of Control of CHT;

               (7) the liquidation or dissolution of the Company; and

               (8) the formation of any direct Subsidiary of the Company (other
               than CHT); and

               ([9]) the amendment, modification or change of the rights or
               preferences, duties or powers of the Class A Units set forth herein
               if such amendment, modification or change materially
               disproportionally and materially adversely affects the rights,
               preferences, duties or powers of the Class A Units set forth
               herein;

                       Chu Pushes Parmar Out After Closing

        183. Beginning the day after the closing, Parmar gets the cold shoulder from

  Chu and the other members of CC Capital, as Chu and Newton do not respond to

  Parmar’s emails.

        184. Unbeknownst to Parmar at the time, Chu began to grill other members

  of CHT, asking if they are aware of any problems with CHT’s books or if they are

  aware of any fraud. These are inquiries that Chu should have made during the due

  diligence phase or, at a minimum, prior to closing. However, in retrospect it is clear


                                             61
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 62 of 119 PageID: 1577




  that Chu was fully aware of the empty shells well before closing, but needed a pretext

  to pretend that he only discovered them after closing.

        185. That same day, Chu then informed Parmar that they needed to create a

  CEO search committee to identify Parmar’s replacement and they needed to hire

  Truc To as CFO of CHT. Both of these pronouncements were shocking to Parmar.

        186. Parmar had negotiated extensively with Chu about his compensation to

  remain as CEO of CHT. Although Chu initially wanted to give Parmar a 33% pay

  cut, they eventually agreed that he would remain as CEO, at the same compensation

  as when CHT was a public company and was expected to remain in that position.

        187. Chu’s edict to hire Truc To was far more baffling and ominous, as Truc

  To may have been good in his job at KPMG, but was underqualified to serve as CFO

  of CHT. Moreover, the compensation package that Chu wanted to give Truc To was

  greater than that given to Parmar – equal salary, but Truc To would also receive

  stock options. The outsized compensation for an unqualified candidate, who had

  been the head of the due diligence team from KPMG reeked of impropriety. On

  information and belief, Truc To received this job as a result of an unethical, corrupt,

  and illegal pact between Truc To and Chu to improperly manipulate the due

  diligence process to fit with Chu’s larger fraudulent scheme.

        188. In July 2017, Parmar was traveling to Los Angeles for meetings related

  to the potential acquisition of NACO by CHT. Parmar received a call from Chu,


                                            62
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 63 of 119 PageID: 1578




  demanding an immediate meeting. Parmar informed Chu that he was working on

  the NACO acquisition and would be back in a few days. Initially, Chu seemed

  satisfied with this answer, but then called back a few hours later to direct Parmar to

  cancel the trip and return immediately for a meeting.

        189. Upon his return, he met with Chu, who tersely informed Parmar that he

  “accepts” Parmar’s resignation. This came as a shock to Parmar, who had never

  indicated any desire to resign and certainly did not want to resign. Chu went on to

  explain that he was going to give Parmar a very favorable severance package,

  including a 3-year consulting contract for $1 million per year and that he wanted

  Parmar to continue to help with the mergers and acquisitions. Chu explained that,

  moving forward, Parmar should deal with Altorelli on the severance agreement.

        190. Chu did not wait for Parmar to agree to these terms and immediately

  cut him off from all lines of communication. Chu, Truc To and Altorelli began

  conducting CHT meetings while excluding Parmar. When Parmar asked why he

  was being excluded, even though he had not yet resigned or been terminated, Chu

  responded that he wanted to be more involved in operations going forward.

        191. During this time-period, multiple employees contacted Parmar to

  inform him that they had been approached by Truc To, who informed them that they

  were aware that Parmar and Zaharis had been stealing money and faking the books




                                           63
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 64 of 119 PageID: 1579




  and asking for any information that they may have. So, Parmar confronted Chu

  about this.

          192. When Parmar asked Chu about Truc To’s actions, Chu lied and claimed

  that this was not happening. Parmar followed up by showing Chu text messages he

  had with Truc To, where Truc To not only admitted to doing this, but stated that he

  was only following orders and had been given the script by Chu. Chu was visibly

  embarrassed by this and apologized, telling Parmar that Altorelli directed Truc To

  to make these inquiries.

          193. Altorelli then instructed Parmar to resign from the board. By this time,

  Parmar was represented by counsel and had informed Altorelli of this fact. In a

  flagrant violation of his ethical responsibilities, under Rule 4.2 of the Rules of

  Professional Conduct, Altorelli continued to communicate directly with Parmar and

  explicitly told him not to listen to his own attorneys and to listen to Altorelli instead.

  Altorelli threatened that if Parmar did not listen to him, he would be terminated for

  cause. When Parmar asked what the cause was, Altorelli simply replied “you will

  see.”

          194. At the next board meeting, Chu announced that Parmar had resigned

  and that he had accepted Parmar’s resignation. The truth is that Parmar never

  resigned.




                                             64
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 65 of 119 PageID: 1580




        195. Altorelli was supposed to prepare an exit agreement for Parmar, which

  would detail the severance and consulting terms, as well as confidentiality and other

  restrictive terms, in accordance with Chu’s promise to Parmar but this never

  happened.

          Chu Attempts to Extort and Steal Complete Ownership of CHT

        196. Instead of going forward with the severance terms that he promised to

  Parmar, Chu instead shifted his focus upon Parmar’s departure to efforts to steal the

  remaining equity in the company from Plaintiffs. As Chu focused on stealing the

  assets, Altorelli to a leading role in extorting and sidelining Parmar.

        197. Chu hired Eric Edel, a former fund manager, as the replacement CEO

  for CHT. Despite his limited experience, Mr. Edel claimed that within three days of

  joining CHT, he had discovered what KPMG and CC Capital claims they could not

  in a year of extensive due diligence – that MDRX and Phoenix were empty shells.

  Mr. Edel turned in his cell phone and ceased all communications.

        198. This revelation, whether genuine or manufactured, gave Chu the pretext

  he needed to begin acting on his plan for the empty shells. He sent Altorelli to

  Parmar’s home late that night to talk with Parmar and attempt to extort a resolution.

        199. Parmar offered to resolve the issue by completing the pending purchase

  of NACO, but using Parmar’s own money. NACO’s actual revenue exceeded the

  fabricated revenue attributable to the empty shells, which would result in CHT being


                                            65
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 66 of 119 PageID: 1581




  more valuable than it would have been if the empty shells were legitimate. Parmar

  offered to let CC Capital hold Plaintiffs’ equity as collateral until CC Capital was

  satisfied that the revenue matched what they had expected. Altorelli responded that

  a better solution may be for Plaintiffs to give Chu some of their equity and for Parmar

  to disappear.

        200. The next day, Altorelli called Parmar to meet at the CC Capital office.

  Soon after Parmar arrived and began talking with Altorelli, an employee walked out

  and handed Altorelli $20. Altorelli explained that Chu had lost a bet because he

  didn’t believe that Parmar would show up. This meeting turned into the first of a

  week of proposals and threats.

        201. While many proposals were tossed around, the bottom line remained

  the same. Chu wanted Parmar to give him all of Plaintiffs’ interest in CHT and pay

  him several million dollars on top. At one point, Parmar asked Chu how it is possible

  that he didn’t already know the truth about the empty shells, considering the fact that

  he purchased the company at a 50% discount from the expert valuations. Rather

  than respond directly to this inquiry, Chu and Altorelli instead rattled off more

  threats, including that they would have Parmar arrested and charged criminally if he

  did not submit to their extortionate demands.

        202. During a subsequent communication, Chu became even more explicit

  in connecting his financial demands to the threat of criminal prosecution. In


                                            66
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 67 of 119 PageID: 1582




  November 2017, after the DOJ had seized the funds in the escrow account of

  Plaintiff’s attorneys, Chu told Parmar that if he paid, Chu would get the FBI to stop

  their investigation.

        203. It was also during this period of time that Parmar received multiple

  death threats from Defendants.

        204. First, Chu told Tomer Vardi, Parmar’s friend, words to the effect that

  “this thing is not going to end with Paul just going to jail but will end with his death

  in jail as I have taken investment money from the Chinese Mafia and they will chase

  him in jail.” Chu made this communication for the express purpose of having the

  threat reach Parmar and intimidate him into bending to Chu’s will.

        205. Two weeks later, Parmar was walking through Battery Park with Sam

  Zaharis when two Chinese men approached them and one asked Paul what time it

  was. When Parmar reached into his pocket to get his phone and check the time, the

  other man said “Paul, you don’t have a watch?” and walked on without waiting to

  hear what time it was.

        206. Parmar reported these incidents to the FBI at the time.

        207. Later, Parmar met with Altorelli to negotiate a settlement. During this

  meeting, Altorelli asked Parmar words to the effect of “Where do you sleep

  nowadays?” When Parmar responded that he was staying in the same house he has




                                            67
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 68 of 119 PageID: 1583




  lived for the past 15-years, Altorelli responded, “aren’t you afraid to go to the same

  locations, where someone could put a bullet in the back of your head?”

        208. During this time, Altorelli introduced Chu to his former partner at DLA

  Piper, bankruptcy and restructuring attorney Tom Califano (“Califano”). Altorelli

  brought Califano in to facilitate Chu’s desire to steal the rest of CHT and defraud

  the banks though the filing and prosecution of a fraudulent bankruptcy proceeding.

               Defendants Intentionally and Corruptly Devalue CHT

        209. In an effort to set up their later fraudulent designs in the bankruptcy

  court, defendants knowingly and intentionally chose to take a series of actions to

  devalue CHT.

        210. The bank debt which had been placed on CHT, without any

  consideration, as part of the going private transaction was an enormous and

  unnecessary debt, but ultimately not enough to justify a credible bankruptcy petition.

  The monthly payments were actually less than the payments CHT had been making

  before the going private transaction on the loans that were paid off at Defendants’

  direction to manipulate the valuation.

        211. CHT took on additional bank debt to complete the acquisition of

  NYNM, which had been negotiated and finalized prior to going private, but delayed

  at Defendants’ direction. However, on information and belief, Defendants arranged

  for a loan in excess of the amount needed to consummate this transaction, unlawfully


                                           68
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 69 of 119 PageID: 1584




  diverting approximately $8 million of the funds to Defendant Newton’s personal

  account. Thus, Defendants continued to unlawfully enrich themselves at the expense

  of CHT and its shareholders.

        212. Ultimately, the expenses which helped push CHT over the edge into

  bankruptcy were the bankruptcy related expenses themselves. Defendants brought

  in FTI and various law firms to assist in putting CHT into bankruptcy. Ironically,

  these entities provided multiple levels of help, both in their traditional role as

  counselors, but also through the charging of exorbitant fees. An examination of

  FTI’s billing demonstrates that much of these fees went well beyond what was

  necessary to service CHT in bankruptcy, but rather served the needs of CC Capital.

       Defendants Hire FTI to Manipulate the Data and Make CHT Appear
                                  Insolvent

        213.   In September 2017, FTI was engaged, ostensibly to conduct multiple

  investigative, advisory, and restructuring tasks regarding CHT. The scope of FTI’s

  engagement initially focused on the following areas:

                 a. The financial condition of CHT at the time of a “going private

                     transaction” in January 2017 in which CC Capital CHT Holdco,

                     LLC (“CC Holdco”), a special purpose entity managed by CC

                     Capital Management, LLC (“CC Capital”), acquired a

                     controlling interest in CHT (“the Merger.”);



                                          69
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 70 of 119 PageID: 1585




                  b. The accuracy of information provided to CC Holdco and CC

                     Capital by CHT, Parmar, Zaharis, Chivukula, and other

                     individuals acting on behalf of CHT and/or the sellers; and,

                  c. The circumstances surrounding certain merger and acquisition

                     transactions announced by CHT prior to the Merger.

        214. On information and belief, FTI began preparing false and misleading

  forensic accounting reports, at Defendants’ direction, for the purpose of both

  supporting false claims to be filed in the bankruptcy, as well as to present a false

  narrative to DOJ in an effort to have Parmar arrested.

        215. Despite these efforts behind the scenes, in January 2018, Tim Dragelin,

  FTI’s manager and CEO of CHT stated in a meeting words to the effect that “the

  company has a good cash generating engine and [he] intends to keep it humming.”

        216. Notwithstanding this claim by Dragelin, FTI was actually working with

  Defendants to put CHT and its subsidiaries into bankruptcy based on fraudulent

  grounds.

        217. Unfortunately for Defendants and FTI, later financial disclosures in the

  bankruptcy have demonstrated not only that CHT was a very profitable company

  that was more than capable of meeting its financial obligations, but also that the

  results of FTI’s forensic accounting were inaccurate at best and downright fraudulent

  at worst.


                                           70
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 71 of 119 PageID: 1586




         218. Perhaps the best description of FTI’s work was by Chu’s own attorney,

  John Altorelli, who admitted that the incomplete nature of the FTI report was by

  design and at the direction of Chinh Chu. Altorelli explained that once FTI had

  found “fake bank statements,” “fake entities” and “Regus offices,” they had found

  enough, and Chinh Chu pulled FTI back to intentionally prevent them from finishing

  the investigation to actually link these allegedly fake documents to any fraudulent

  activity.

                        Fraudulent Bankruptcy Proceedings

         219. On Friday, March 16, 2018, the parties appeared in the Chancery Court

  in Delaware to discuss whether the escrowed funds should remain under the control

  of the Delaware restraining order, or if they should be released to the DOJ. Attorneys

  who jointly represented CHT and CC Capital argued that the funds should be

  released to the DOJ, whereas attorneys representing Destra, argued that the funds

  should remain in Delaware and not be released to the DOJ. At approximately 3:00

  pm that Friday afternoon, the judge in Delaware ruled that if the DOJ served a

  seizure warrant, the escrowed funds could be released to the DOJ without the need

  for further permission from the Court.

         220. Five hours later, on Friday night, Defendants, on behalf of CC Capital,

  caused CHT and most of its subsidiaries to file Chapter 11 petitions for bankruptcy

  in the Eastern District of New York. A letter was prepared and sent to the escrow


                                           71
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 72 of 119 PageID: 1587




  agent in Delaware informing them of this and directing them, pursuant to the

  automatic stay imposed by the bankruptcy filings, not to release the funds to DOJ –

  a 180-degree reversal of the position advanced by CC Capital and CHT just hours

  earlier.

         221. This petition was filed in direct violation of the Operating Agreement,

  which required Alpha Cepheus’ consent to:

               the filing of a voluntary petition in bankruptcy, the filing of a
               petition or answer seeking for itself any reorganization,
               arrangement, composition, readjustment, liquidation or similar
               relief under any statute, law or regulation relating to bankruptcy,
               the filing of an answer or other pleading admitting or failing to
               contest the material allegations of a petition filed against it in any
               proceeding of this nature, or seeking, consenting to or
               acquiescing in the appointment of a trustee, receiver or liquidator
               or of all or any substantial part of its properties.

         222. Perhaps the most stunning reversal of the day was that in the afternoon,

  attorneys from DLA Piper appeared in the Delaware Court on behalf of Destra to

  oppose CC Capital and CHT’s application, while the bankruptcy petitions filed just

  hours later were filed by Tom Califano of DLA Piper on behalf of CHT.

         223. Amazingly, although CC Capital, CHT, and DLA Piper clearly knew

  that the bankruptcy petitions would be filed within hours and that they would be

  advancing the argument that the bankruptcy stay should prevent the funds from

  being transferred to DOJ, none of them informed the Delaware judge of this fact.

  Instead, they allowed the Court to conduct a lengthy hearing, with ten different


                                             72
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 73 of 119 PageID: 1588




  attorneys appearing, without informing anyone that whatever the judge decided, it

  would be moot, as the Court was prevented from knowing all the relevant

  circumstances.

        224. The petitions were fraudulent in many respects:

        a. Defendants failed to obtain, or even attempt to obtain the permission of

           Alpha Cepheus, as required by the operating agreement.

        b. The Petitions were filed in the Eastern District of New York, which has

           minimal, if any jurisdiction over CHT and its subsidiaries. Altorelli

           explained to Parmar that this was done by Califano to steer the case to be

           assigned to a trustee that Califano has an extensive personal and social

           relationship with.

        c. The petitions listed Winston & Strawn, LLP as the largest unsecured

           creditor at $3,000,000. Winston & Strawn never provided any services to

           CHT, was paid a grossly inflated $2,555,023.91 at the closing of the going

           private transaction for its representation of CC Capital, and never

           submitted any invoices to CHT for work allegedly performed.

        d. Failure to list several companies controlled by Parmar as creditors of CHT,

           as they were owed $96 million, under consulting agreements. Had CHT

           prepared a truthful petition, Parmar would have been appointed chair of




                                          73
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 74 of 119 PageID: 1589




             the unsecured creditors committee. Instead, Chinh Chu placed Winston &

             Strawn in this position.

         e. The financial statements later submitted showed that CHT and its

             subsidiaries are turning a significant profit and are more than capable of

             paying the BofA loan payments.

         225. With the bankruptcy in place, Chinh Chu then put into motion an

  elaborate plan to steal all the assets of CHT through the orchestration of two

  auctions. Both auctions were set up the same way:

        i.   Chinh Chu brought in a straw purchaser to make an extremely low opening

             bid and act as the “stalking horse.” On information and belief, although the

             stalking horses seemed independent, they are funded and controlled by

             Chinh Chu.

       ii.   CHT’s bankruptcy attorneys, at Chinh Chu’s direction, set out bidding

             procedures designed to protect the stalking horse bid and prevent any

             legitimate bidders from entering the auction.

      iii.   Chinh Chu’s stalking horse would win the auction and thus purchase all of

             CHT’s assets out of the bankruptcy court at a fraction of their actual value

             and debt free.

         226. On May 10, 2018, CHT, now controlled by Chinh Chu, presented the

  Bankruptcy Court with proposed bidding procedures and timeline for the first sale


                                            74
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 75 of 119 PageID: 1590




  of a portion of CHT’s assets. CHT’s attorneys informed the Bankruptcy Court that

  this opening bid of $10 million was based on a non-binding letter of intent that

  Medical Transcription Billing, Corp (“MTBC”) had issued on April 10, 2018.

        227. MTBC is a publicly traded company that has operated at a net loss every

  single year, with total losses of over $26 million since 2014 and would have been

  unable legitimately to offer a $10 million bid on CHT’s assets.

        228. On April 4, 2018, just six days before issuing their letter of intent,

  MTBC announced a $10.5 million public offering of non-convertible preferred

  stock. Two days later, on April 6, 2018, MTBC announced that it had closed this

  $10.5 million public offering, with CEO Stephen Snyder saying:

               This upsized raise puts us in an excellent position to execute the
               Company's growth initiatives. As of today, we have
               approximately $13 million of cash, an untapped $5 million line
               of credit with Silicon Valley Bank, as well as positive cash flow
               from operations.
        229. On information and belief, this public offering was orchestrated and

  purchased by Chinh Chu, so that he could set up MTBC as the stalking horse.

        230. On May 17, 2018 TG Capital, LLC, an entity associated with Arvind

  Walia, CEO of Orion, submitted a competing bid for $11,000,000, but MTBC

  countered to win the auction, buying assets that produce $50-60 million annually,

  debt free, for $12.6 million.




                                           75
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 76 of 119 PageID: 1591




            231. When Chinh Chu invested in MTBC, it was trading at $3.43/share.

  Within three months of his investment, MTBC’s stock price rose to $5.25/share. On

  August 16, 2018, after MTBC released their unexpectedly high second quarter

  earnings, analysts began predicting that MTBC may reach $10/share by the end of

  the year. Chinh Chu’s insider trading will likely net him several million dollars

  profit.

            232. On July 5, 2018, CHT moved in the bankruptcy court to sell the

  remaining assets of CHT. This time, Chinh Chu selected HealthTek Solutions, LLC

  (“HealthTek”) as his straw purchaser stalking horse with an initial bid of $16.5

  million. HealthTek was incorporated on June 19, 2018 by TG Capital, LLC, the

  bidder associated with Arvind Walia, with Arvind Walia as a 10% shareholder. In

  this motion, CHT explained that when TG Capital submitted a competing bid of in

  the first auction, it was for $23 million to purchase all the CHT assets, including

  those reserved for the second auction.         After some negotiations, TG Capital

  bifurcated its bid to $10.5 million on the first auction and $16.5 million on the

  second.

            233. The value of TG Capital/Healthtek’s bid is curious, as Altorelli met

  with Parmar on night of March 16, 2018, as the bankruptcy petitions were being

  filed and explained that Chinh Chu had attempted to give $26 million to another

  person to act as a straw purchaser and make a $26 million bid on the CHT assets.


                                            76
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 77 of 119 PageID: 1592




  Unfortunately for Chinh Chu, this straw purchaser hadn’t followed the plan and

  offered less than $10 million, which was rejected and forced CHT to proceed with

  the bankruptcy, or as Altorelli called it “phase 2.” Altorelli told Parmar words to the

  effect of now that the bankruptcy had been filed, they were in “phase 2,” where “the

  whole thing can officially go for less than $30 million now.”

        234. On information and belief, TG Capital/Healthtek’s bids were

  orchestrated and funded by Chinh Chu.

        235. As there were no competing bidders, Healthtek purchased CHT’s

  remaining assets for $16.5 million. These were new assets, as CHT had purchased

  them for $60-95 million, paid over 3 years, depending on revenue, in February 2017.

  This asset was acquired by CHT immediately after the going private transaction had

  closed and Chinh Chu was running CHT.

      All of these Sales and Filings Were Fraudulent Because CHT had a Pre-
       Bankruptcy Offer That Would Have Satisfied All Secured Creditors.

        236. At the time that Defendants advanced MTBC as the “highest and best

  offer,” they had an offer in hand, which had been made for months before the filing

  of bankruptcy, and which was reoffered several times. This offer, by GSS Infotech

  Ltd. (“GSS”), was to purchase all of the assets of Orion and its 20 subsidiaries for

  $245.5 million, plus the assumptions of the liabilities of Orion. GSS’s offer was

  backed by commitment letters from three funding sources. Notwithstanding the fact

  that they had a purchase offer on the table, since before the filing, which would have

                                            77
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 78 of 119 PageID: 1593




  satisfied all secured claims, Defendants fraudulently misrepresented to the

  Bankruptcy Court that MTBC’s bid was the “highest and best offer in terms of value

  for the estates.”

         237. Neither GSS, nor its three funding sources are owned or controlled by

  Parmar, but they all do have relationships with Parmar. It was Parmar that arranged

  for this superior bid, in an attempt to ensure that the creditors were made whole and

  that CHT would not be destroyed, as Chu planned to do.

         238. Just prior to the filing of bankruptcy, Califano had asked GSS if they

  were interested in acting as the stalking horse when the sale comes to an auction.

  GSS quickly responded that they would, Califano stopped communicating with GSS.

         239. On information and belief, Califano was directed by Chu to cease

  communications with GSS, because, while Califano was attempting to get the largest

  sale price, Chu wanted to sell CHT to the lowest bidder, that he could control. GSS’s

  bid represented a devastating threat to Chu’s corrupt design.

         240. Defendants intentionally structured the bankruptcy sale to separate

  assets into smaller tranches so that they could ignore GSS’s bid, which was for the

  entirety.

         241. As discussed in the next section, Chu corruptly coordinated and

  influenced members of the DOJ to have Parmar arrested and his properties seized,




                                           78
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 79 of 119 PageID: 1594




  in an effort to take Parmar out of the equation and derail any potentially legitimate

  counter-offer by GSS.

           242. As a result of these two (2) sales to straw purchasers, the entirety of

  CHT's assets have been sold for $29.1 million. The costs thusfar of the bankruptcy

  proceedings for Administrative and legal fees and FTI total approximately $25

  million. This leaves a relatively small amount, minus future Administrative and

  legal fees, plus payments to Houlihan Lokey to pay creditors, whereas the GSS offer

  would have resulted in full payment to the creditors, while significantly reducing the

  costs.

                 Defendants Engage in Obstruction of Justice to Cause
                        Parmar to be Arrested and Detained

           243. Throughout this process, Defendants and their representative have been

  communicating with members of the DOJ, FBI and USAO-NJ (collectively, “DOJ”)

  to provide knowingly false information designed to corruptly cause Parmar to be

  arrested and held without bail.

           244. The purpose behind Defendant’s illegal and corrupt actions was

  twofold: to sideline Parmar and prevent him from interfering in Defendant’s

  fraudulent activities in the Bankruptcy Court, and to punish Parmar for having the

  audacity to defy Chu and threaten the goals of the Enterprise.

           245. Because Defendants failed to obtain the required consent of Alpha

  Cepheus to commence or continue prosecuting the bankruptcy proceedings,

                                            79
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 80 of 119 PageID: 1595




  sidelining Parmar, Alpha Cepheus’ manager was of tantamount importance to

  allowing their fraudulent scheme to proceed.

          246. On information and belief, starting in or around November 2017,

  Defendants began providing documents to DOJ that were from sealed court filings

  in Delaware in an effort to get them to start a criminal investigation into Parmar.

          247. These sealed documents contained knowingly false information that

  was created by, or at the direction of, the Defendants.

          248. At the core of Defendants knowingly false representations to the DOJ

  is the claim that Parmar and others fraudulently misrepresented to CC Capital and

  KPMG the financial health of CHT, thereby causing CC Capital to agree to pay an

  inflated price in the going private transaction.

          249. In fact, Defendants were fully aware of the financial condition and true

  valuation of CHT and used that information to negotiate a sale price at or below the

  actual value of CHT.

          250. It appears that the improper flow of documents and information flowed

  both directions, as Chu talked openly before Parmar’s arrest about how he was going

  to jail and warned others, including Tomer Vardi, that they may get arrested as well

  and should leave the country. As a result of Chu’s threats, Vardi did travel to Costa

  Rica.




                                            80
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 81 of 119 PageID: 1596




        251. On May 16, 2018, Parmar was arrested by the FBI and charged by the

  USAO-NJ with securities fraud. Civil suits were simultaneously filed by the SEC

  and USAO-NJ against Parmar and his properties.

        252. The complaints against Parmar appears to based largely on the false

  submissions prepared by Defendants in the Destra litigation and bankruptcy filings.

  They contain numerous false allegations of wrongdoing by Parmar and losses

  sustained by CC Capital that are based on the unlawful, false and corrupt statements

  made by Defendants to representatives of DOJ.

        253. The complaints against Parmar are striking, but not for what they

  contain, but rather what they omit. For example:

                  a. The complaints present the due diligence process as if the

                     Defendants simply received a few spreadsheets and emails from

                     Parmar and then accepted them as true without any efforts to

                     validate or review the underlying data.

                  b. The complaints claim generally that Parmar inflated CHT’s value

                     but offer no insight as to what the actual value of CHT was.

                  c. The complaints fail to acknowledge the inquiries by the Financial

                     Times, the Destra lawsuit and other red flags that were raised

                     during the due diligence process, but which Chu refused to allow

                     to derail the deal.


                                           81
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 82 of 119 PageID: 1597




                  d. The complaints discuss the raise-ups and the fact that MDRX and

                      Phoenix were not filled with reported assets but fail to discuss

                      the fact that funds from the raise-ups were used to purchase

                      Vachette, ACA, ABC, NYNM, pay: Taxes, earn outs, loans and

                      warrants and even contributed $5 million to the going-private

                      transaction.

                  e. The complaints discuss the transfer of funds used to purchase

                      apartments, but fail to address the fact that Plaintiffs were owed

                      substantially more than these funds in contractual fees and

                     expenses.

         254. On information and belief, the reason these complaints omit these facts,

  and others, is because Defendants intentionally withheld and misled the DOJ and

  SEC.

         255. The timing of Parmar’s arrest is also highly suspect, as it occurred just

  after Defendants filed a motion in the bankruptcy court for the first fraudulent

  auction and before the filing deadline for objections to the proposed auction.

         256. On information and belief, the date of Parmar’s arrest was triggered by

  Defendants submitting false information to the DOJ to create a false sense of urgency

  that Parmar needed to be arrested before he could run away.




                                           82
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 83 of 119 PageID: 1598




        257. Additionally, Defendants provided DOJ a knowingly false tip that

  Chivukula was scheduled to fly back to the United States on May 16, 2018. This

  false claim was made for the purpose of causing the FBI agents to arrest Parmar on

  May 16, 2018. At Parmar’s bail hearing on May 31, 2018, AUSA Paul Murphy

  argued that:

                 [Chivukula] was scheduled to come back, fly into Newark, New
                 Jersey, the morning that the defendant was arrested. May 16th.
                 He was not on board that plane, and to our knowledge, has not
                 returned to the United States.

        258. The reality, which was later revealed, is that Chivukula was not

  planning on returning that day and did not even have a ticket. This was a fiction

  wholly invented by Defendants to ensure that Parmar would be taken out of the

  picture at a critical juncture in their fraudulent bankruptcy scheme. Incredibly, the

  Government had access to flight manifests and should have been aware that this tip

  was false.

        259. When it appeared that Parmar may be granted bail to be released

  pending his trial, Defendants conspired to ensure that bail would not be granted. On

  information and belief, Defendants prepared and transmitted an anonymous tip to

  the FBI that was full of knowingly false information, designed to ensure that bail

  would be denied. This anonymous tip stated:

                 re: Former CEO, CFO and Director of Health Care Services
                 Company Charged in Elaborate $300 Million Investment Fraud
                 Scheme UNITED STATES OF AMERICA PARMJIT

                                           83
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 84 of 119 PageID: 1599




               PARMAR, a/k/ a "Paul Parmar," SOTIRIO S ZAHARIS, a/k/ a
               "Sam Zaharis," RAVI CHIVUKULA Hon. Leda D. Wettre Mag.
               No. 18-8040 CRIMINAL COMPLAINT Paul Parmar will have
               a hearing for his bail tomorrow morning. He is a known
               fraudster. He is planning to escape the country once out on a bail.
               He has transferred lots of money overseas such as India and
               UAE. He in fact has purchased a property in the Address building
               Mr. Salman Khan and his family in Dubai as his plans to escape.
               This was overheard in the conversation of arranging the bail
               money and leaving the country. He has moved lots of money
               overseas using complex business structures and such as via
               Arvind Walia and others in India and other country. He is
               working on some arms deal with Russian party.

        260. The FBI initially traced this anonymous tip to London. But noticeably

  declined to interview the individuals mentioned in the tip, such as Arvind Walia,

  who lives in Nassau County and works for Chu.

        261. Around this time, Chu was overheard at a party bragging that “Paul will

  not be granted bail and will have to fight his case from inside the jail. We have made

  sure of that.”

        262. Subsequently, Parmar was granted bail. After his release, John Altorelli

  spoke with Parmar (without Parmar’s counsel being present or giving consent) and

  expressed his complete and total surprise that Parmar was granted bail and that he

  did not give up and take a plea deal while he was still incarcerated. He repeated this

  statement multiple times during the conversation.




                                           84
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 85 of 119 PageID: 1600




    All of These Bankruptcy Filings and Criminal Complaints are Baseless and
     False Because the Value of CHT Exceeded the Price of the Going Private
                                   Transaction

        263. The going private transaction was based on a share price of $2.93, for

  a total enterprise value of $269,799,181.76.

        264. In their bankruptcy filings, as well as their false statements to DOJ,

  Defendants have claimed that CHT was worth far less.         However, they have

  noticeably never provided any specific valuation, despite having full access to all

  financial data of CHT.

        265. The valuation provided by D&P was, and still is, an accurate valuation

  of CHT at the time of the going private transaction.

        266. D&P used three different methods to value CHT, Discounted Cash

  Flow method, Range of M&A Transactions, and Range of Select Public Companies.

  These three methods are similar, in that they apply multiples to the revenue or

  EBITDA of a company to determine a value range. The difference in these methods

  is how the multiples are determined (terminal growth rate, comparisons to recent

  similar M&A transactions, or comparing revenue and value of similar publicly

  traded companies).

        267. D&P applied these methods using numbers that were reported by

  Parmar, with some interference by Chu, as discussed above, in June 2016 as follows:




                                          85
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 86 of 119 PageID: 1601




              2016E   2017P   2018P   2019P   2020P   2021P
      Revenue $126.4M $140.4M $142.0M $143.7M $145.4M $147.2M
      Growth    64.7%   11.1%    1.2%    1.2%    1.2%    1.2%

        268. The 2016 expected revenue number was accurate at the time it was

  reported by Parmar to D&P because it accounted for the plan to acquire NYNM in

  June, 2016. As NYNM reported an annual revenue of approximately $98M, Parmar

  was accounting for this acquisition to significantly increased the 2016 expected

  revenue of CHT. 7

        269. Ultimately, the 2016E number was inaccurate because, subsequent to

  Parmar reporting this number to D&P, Defendants demanded that the NYNM

  acquisition be postponed until after the closing of the go-private transaction.

  However, even this delay would not have had a significant effect on the valuation,

  as NYNM’s revenue would become part of the 2017 projected revenue.

        270. Because the projected 2017 revenue accurately reflected the increased

  revenue from the NYNM transaction and ultimately, the projection was less than the

  actual recorded revenue, D&P valuation was accurate at the time it was given.

        271. While Defendants have avoided performing any subsequent valuations

  that would immediately reveal their fraudulent designs, the collections numbers



  7
    It is undisputable that the NYNM agreement had already been entered into at the
  time these numbers were provided to D&P and that NYNM’s annual revenue was
  also known to both Parmar and Defendants. Defendants cannot now credibly claim
  that this transaction was expected to close in 2017, given that the jump from 2016E
  to 2017P was only $14 million, rather than the actual $90+ million increase.
                                          86
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 87 of 119 PageID: 1602




  which have been reported in the bankruptcy by FTI can be applied to the D&P

  methodology to show that their original valuation was accurate.

        272. FTI and Defendants have conspicuously declined to reveal the true

  financials of CHT in any public filing. In any ordinary bankruptcy proceeding or

  litigation, the accounting firm would be expected to produce a detailed profit and

  loss statement (“P&L”). In the case of CHT, the accountants at FTI have had full

  access to every financial detail of the company and have charged millions of dollars

  in fees but have failed to produce any accounting for the true financial health of CHT

  or its subsidiaries. This is indicative, not only of a concerted effort to conceal the

  performance of CHT, but also provides further evidence that the bankruptcy auctions

  were a sham. If Defendants and FTI truly wanted to maximize the potential bids on

  the assets sold at auction, they would have produced P&L statements. This is also

  consistent with Altorelli’s admissions regarding Chu’s directives to FTI to find just

  enough to look incriminating, but not enough to complete the picture.

        273. Instead of proper financials, Defendants and FTI chosen to report only

  collections receipts. Without access to the individual breakdowns and percentage

  agreements, it is impossible to determine the exact revenue of CHT from these gross

  numbers.8 However, based on comparison to prior years’ collection receipts, it


  8
   Defendants cannot make a similar argument about the due diligence process, as all
  of the required information is contained in the Pegasus system, which they had
  access to.
                                           87
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 88 of 119 PageID: 1603




  appears that CHT’s approximate revenue for 2017 was $158 million, well above the

  projected $140.4 million provided to D&P.

        274. Applying the methods 9 employed by D&P to the actual 2017 numbers,

  the following values result:

  Discounted Cash Flow            (3.3x – 4.0x)   $521.4 million to $632 million
  Observed Public Companies       (3.31x – 3.10x) $489.8 million to $522.98 million

        275. In an effort to conceal the abject baselessness of their claims in

  bankruptcy and complaints to DOJ, Defendants have fastidiously avoided disclosing

  any CHT revenue figures or valuation estimates. However, it is undisputable that

  the enterprise value used in the go-private transaction of $269.8 million is well below

  the values reached when applying the D&P valuation method to CHT’s actual 2017

  revenue.

        276. Unfortunately, this value of CHT has been degraded and ultimately

  completely eviscerated by the intentional and corrupt actions of Defendants:

                  a. Immediately after closing, Chinh Chu issued an edict that CHT

                      would not be taking on any new customers. At the time, there

                      were several prospects, both individual and group, amounting to

                      thousands of doctors.      These prospects would have brought




  9
   Because Observed M&A Transactions method is based on past acquisitions by
  CHT, Plaintiff will rely only on Discounted Cash Flow and Observed Public
  Companies methods.
                                            88
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 89 of 119 PageID: 1604




                     significant revenue into CHT, but for Defendants’ choice to

                     refuse all new business.

                  b. Aside from NYNM, which had already been a committed deal,

                     Defendants killed all potential acquisitions. At the time of

                     closing there were multiple potential subsidiary acquisitions in

                     progress, with CHT having expended considerable time and

                     money on negotiations and due diligence, all of which was

                     wasted by Defendants’ choice to refuse all new acquisitions,

                     including NACO.

                  c. Throughout its existence, CHT has never missed a single

                     payment on any obligation (i.e. rent, loans, payroll), other than

                     monies due to Plaintiffs. Suddenly, after Parmar was pushed out,

                     Defendants caused CHT to miss payments on loans, earnouts,

                     leases, and professional fees.

        277.   Through these actions, Defendants successfully stopped all growth at

  CHT and set the company on a path towards destruction. This downward trend was

  accelerated by Defendants’ activities surrounding the bankruptcy filings.

        278. Defendants’ campaign to devalue the company and avoid all

  opportunity to save CHT is evident from the fact that from September 2017 to March




                                          89
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 90 of 119 PageID: 1605




  2018 CHT received fully funded and committed offers to acquire CHT at a valuation

  higher than $300 million.

        279. Chu refused to seriously entertain this offer and offered nothing but

  excuses, such as blaming the bank (who later denied this), saying that there has to

  be no connection to Paul (which there was not), that the offer has to be fully funded

  (which it was). In fact, the bank subsequently wrote an email to an attorney for the

  Parmar parties confirming that the bank never ever had any of the artificial

  requirements that Chu used to scuttle this potential offer.

        280. Upon reading the offer to acquire CHT, John Altorelli replied that

  Chinh will never ever sell the company, if we really wanted Chinh to change his

  mind it will take a Billion dollars for Chinh to sell.

        281. When the potential buyer found out the Defendants were pushing the

  company into bankruptcy, they wrote extensively to both BofA and CC Capital that

  such an action will kill the value of the company, as it is a service business and the

  customer base will not survive a bankruptcy filing.

        282. Defendants ignored all attempts by a legitimate buyer with a fully

  funded offer to acquire CHT.


         Witness Intimidation and Theft as the Truth Starts to Come Out

        283. On July 10, 2018, Parmar filed an answer with cross-claims in the

  adversary proceeding in the Bankruptcy case, which contains substantially the same

                                             90
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 91 of 119 PageID: 1606




  fact pattern as this complaint. Unfortunately, as Parmar was still being held without

  bail at the time and, therefore had limited access to materials which the Defendants

  and the Government already had access to, he was hampered in his ability to provide

  the same level of detail which he has been able to provide in filings made after his

  release.

        284. On August 16, 2018, Parmar filed a motion to dismiss the SEC’s civil

  complaint against Parmar. In this 558-page motion, Parmar laid out much of the

  factual basis that also underlies this complaint, which is supported by the

  documentary evidence in 28 exhibits. Additionally, Parmar offered to provide that

  Court with an electronic data file on the collections data, which clearly established

  CC Capital’s knowledge of the true financial condition of CHT, but did not include

  this as an exhibit, as it would have been 17,850 pages long.

        285. On August 25, 2018, Parmar filed a motion to dismiss the USAO-NJ’s

  civil forfeiture petition, which included and incorporated all of the facts, exhibits

  and arguments from the motion to dismiss the SEC’s case, plus several additional

  arguments.

        286. With these three filings, the stunning truth about Chu’s illegal and

  corrupt activities has finally started to come out. As some media outlets (Law360

  and Financial Times) began to report on Chu’s misconduct, Chu started to become




                                           91
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 92 of 119 PageID: 1607




  unhinged and decided to dig himself in even deeper. Chu speaks about wanting this

  to all go away and how he wants Parmar to just plead guilty and go off to jail.

        287. Chu and Newton hired MOSAIC a team of mercenaries and thugs, led

  by Schiena, for the dual purpose of gaining information about Parmar’s activities, as

  well as to try to intimidate him into silence.

        288. While the employment of private investigators to get information on an

  opposing litigant is common, accepted, and legal, Chu and Newton wanted

  information and results far beyond what is legally permissible for a licensed private

  investigator. For this reason, they chose to hire a mercenary group that advertises

  expertise in intelligence services, crisis management, and cybersecurity or hacking.

        289. It is telling that while most litigants have their attorneys hire licensed

  private investigators, so that their activities are covered under privilege, Chu and

  Newton instead chose to hire unlicensed mercenaries, without the assistance or

  protection of their team of attorneys. On information and belief, this is either

  because they wanted to keep their unlawful activities hidden from their attorneys, or

  because their attorneys refused to participate in this unlawful design.

        290. Schiena then hired Ernst, Stepien and Cardona, to pretend to be private

  investigators and conduct surveillance outside of Parmar’s home. Ernst, Stepien and

  Cardona are not licensed private investigators in the State of New Jersey and, in fact,

  all are statutorily prohibited from participating in private investigative activities in


                                            92
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 93 of 119 PageID: 1608




  the State of New Jersey, by reason of their status as law enforcement officers or a

  convicted felon on probation.

        291. Soon after Parmar filed his two motions to dismiss, Defendants began

  maintaining a surveillance detail outside of Parmar’s home. However, while normal

  licensed private investigators would make efforts to be discreet, Defendants made

  no such efforts. On the contrary, they are using an intimidation technique known as

  an “open tail,” where they made it a point to ensure that Parmar, his relatives,

  employees and friends would be fully aware that they were being watched and

  followed. Stepien followed Parmar’s girlfriend as she drove to another town,

  following her onto private property and, upon being confronted, laughed and spun

  his tires, throwing gravel at her.

        292. Parmar has also discovered that these fake investigators have been

  hacking into his home’s server and illegally downloaded a large amount of data from

  his system.     This data includes, but is not limited to, Parmar’s privileged

  communications, which is being accessed, on information and belief, in an effort to

  get advanced information about Parmar’s legal strategy.

        293. Upon the filing of the complaint in this action, Ernst, Stepien and

  Cardona negotiated a settlement in exchange for providing truthful information

  about Chu, Newton, Schiena and MOSAIC. However, this settlement fell apart as

  Chu, Newton and Schiena took efforts to threaten and intimidate Ernst by breaking


                                          93
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 94 of 119 PageID: 1609




  into his vehicle and remote starting it when he approached. Immediately following

  this incident, counsel for Ernst, Stepien and Cardona sent a letter outlining

  Defendants intimidation tactics and, as a direct result, Ernst, Stepien and Cardona

  have refused to provide any further information on Chu, Newton, Schiena and

  MOSAIC.

        294. Additional unlawful activites outside Mr. Parmar’s home include the

  sabotage of his security camera system and the destruction of the analog telephone

  lines. Both of these unlawful actions occurred in direct response to defensive actions

  taken by Parmar.

        295. The security camera system, and the server containing all recorded

  videos were sabotages shortly after it became clear that Parmar would not remain

  silent and began to reveal Defendants’ unlawful activities in court filings and reports

  to law enforcement.

        296. The analog telephone lines were physically destroyed immediately after

  Parmar switched the telephone system from the VoIP system, that was vulnerable to

  remote hacking by Defendants, to the analog system which is not vulnerable to

  remote hacking.




                                            94
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 95 of 119 PageID: 1610




                                     FIRST COUNT
                                    (Securities Fraud)
        297.      All previous paragraphs of this complaint are repeated, re-alleged

  and incorporated by reference as though set forth herein.

        298. This Count is asserted against Defendants CHINH CHU, DOUGLAS

  NEWTON, TRUC TO, CC CAPITAL CHT HOLDCO, LLC AND CHT HOLDCO,

  LLC and is based upon Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and

  Rule 10b-5 promulgated thereunder by the SEC.

        299. During the relevant time period, Defendants engaged in a plan, scheme,

  conspiracy and course of conduct, pursuant to which they knowingly or recklessly

  engaged in acts, transactions, practices and courses of business which operated as a

  fraud and deceit upon Plaintiffs; made various untrue statements of material facts

  and omitted to state material facts necessary in order to make the statements made,

  in light of the circumstances under which they were made, not misleading; and

  employed devices, schemes and artifices to defraud in connection with the purchase

  and sale of securities. Such scheme was intended to, and did: (i) deceive the

  Plaintiffs, as alleged herein; and (ii) cause Plaintiffs to agree to the terms of the going

  private agreement. In furtherance of this unlawful scheme, plan, and course of

  conduct, Defendants, and each of them, took the actions set forth herein.

         300. Pursuant to the above plan, scheme, conspiracy and course of conduct,



                                              95
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 96 of 119 PageID: 1611




  each of Defendants participated directly or indirectly in the preparation and/or

  issuance of proxy agreements, proxy statements, press releases and other statements

  and documents described above, as well as oral statements directly to Plaintiffs. Such

  reports, filings, releases and statements were materially false and misleading in that

  they failed to disclose material adverse information and misrepresented the truth

  about CC Capital’s plan for CHT’s business prospects

        301. The Plaintiff entities who held shares of CHT at the time it was publicly

  traded on the AIM had no obligation to agree to the going-private transaction and,

  as they controlled a majority of the issued shares of CHT, could have singlehandedly

  rejected the deal. Instead, Plaintiffs relied upon the fraudulent misrepresentations of

  the Defendants in agreeing to the provisions of the going-private transaction.

  Specifically, Plaintiff’s relied upon the following misrepresentations by Defendants:

                  a. Defendants claimed to have conducted complete due diligence

                      and fully understood all financial issues with CHT. Although

                      they did not explicitly mention the empty shells, Defendants

                      represented that they would work to fix the issues with CHT and

                      allow it to continue to grow as a profitably company. This

                      representation was materially false, as Defendants instead chose

                      not to fix the problems and force the company into an

                      unnecessary and fraudulent bankruptcy where they could loot all

                                            96
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 97 of 119 PageID: 1612




                      of the assets.

                  b. Defendants represented that Parmar would remain as the CEO of

                      CHT and continue to oversee CHT’s growth. This representation

                      was materially false, as Defendants commenced a search for a

                      replacement CEO the day after closing and took efforts to force

                      Parmar’s resignation.

        302. Had Defendants not made these two fraudulent misrepresentations,

  Plaintiffs would never have agreed to allow the going-private deal to close. Plaintiffs

  justifiably relied upon Defendants misrepresentations that they would allow CHT to

  continue to grow and become more profitable, under Parmar’s leadership.

        303. More importantly, had Plaintiffs not relied upon these fraudulent

  misrepresentations, Plaintiffs would not have retained 49.6% ownership of CHT.

  Had Plaintiffs known that Defendants intended to destroy the value of CHT,

  Plaintiffs would have either taken Defendants’ offer to sell all of their equity or

  cancel the deal entirely. Plaintiffs only agreed to permit the deal to close, while

  retaining a significant amount of equity in CHT, in detrimental reliance upon the

  fraudulent misrepresentations of Defendants.

        304. By virtue of their positions at CC Capital and KPMG, Defendants had

  actual knowledge of the materially false and misleading statements and material

  omissions alleged herein and intended thereby to deceive Plaintiffs, or, in the

                                            97
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 98 of 119 PageID: 1613




  alternative, Defendants acted with reckless disregard for the truth in that they failed

  or refused to ascertain and disclose such facts as would reveal the materially false

  and misleading nature of the statements made, although such facts were readily

  available to Defendants. Said acts and omissions of Defendants were committed

  willfully or with reckless disregard for the truth. In addition, each Defendant knew

  or recklessly disregarded that material facts were being misrepresented or omitted

  as described above.

        305. Information showing that Defendants acted knowingly or with reckless

  disregard for the truth is peculiarly within Defendants’ knowledge and control. As

  the senior managers and/or directors of CC Capital, the Defendants had knowledge

  of the details of the plans for CHT.

        306. The Defendants are liable both directly and indirectly for the wrongs

  complained of herein. Because of their positions of control and authority, the

  Defendants were able to and did, directly or indirectly, control the content of the

  statements. As officers and/or directors of CC Capital and KPMG, the Defendants

  had a duty to disseminate timely, accurate, and truthful information with respect to

  CC Capital’s businesses, operations, future financial condition and future prospects,

  as they relate to CHT. As a result of the dissemination of the aforementioned false

  and misleading reports, releases and public statements, Plaintiffs agreed to allow the

  going-private transaction to proceed and retain a 49.6% ownership in CHT securities


                                            98
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 99 of 119 PageID: 1614




  upon statements disseminated by Defendants and were damaged thereby.

        307. By reason of the conduct alleged herein, Defendants knowingly or

  recklessly, directly or indirectly, have violated Section 10(b) of the Exchange Act

  and Rule 10b-5 promulgated thereunder.

        308. As a direct and proximate result of Defendants’ wrongful conduct,

  Plaintiffs suffered damages in connection with their respective purchases,

  acquisitions and sales of the Company’s securities.

                                  SECOND COUNT
                                  (Securities Fraud)

        309. All previous paragraphs of this complaint are repeated, re-alleged and

  incorporated by reference as though set forth herein.

        310. This Count is asserted against Defendants CHINH CHU, DOUGLAS

  NEWTON, TRUC TO, CC CAPITAL CHT HOLDCO, LLC and CHT HOLDCO,

  LLC and is based upon Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and

  Rule 10b-5 promulgated thereunder by the SEC.

        311. During the relevant time period, Defendants engaged in a plan, scheme,

  conspiracy and course of conduct, pursuant to which they knowingly or recklessly

  engaged in acts, transactions, practices and courses of business which operated as a

  fraud and deceit upon Plaintiffs; made various untrue statements of material facts

  and omitted to state material facts necessary in order to make the statements made,

  in light of the circumstances under which they were made, not misleading; and

                                           99
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 100 of 119 PageID: 1615




   employed devices, schemes and artifices to defraud in connection with the purchase

   and sale of securities. Such scheme was intended to, and did: (i) deceive the

   Plaintiffs, as alleged herein; and (ii) cause Plaintiffs to agree to the terms of the going

   private agreement. In furtherance of this unlawful scheme, plan, and course of

   conduct, Defendants, and each of them, took the actions set forth herein.

         312. Pursuant to the above plan, scheme, conspiracy and course of conduct,

   each of Defendants participated directly or indirectly in the preparation and/or

   issuance of proxy agreements, proxy statements, press releases and other statements

   and documents described above, as well as oral statements directly to Plaintiffs. Such

   reports, filings, releases and statements were materially false and misleading in that

   they failed to disclose material adverse information and misrepresented the truth

   about CC Capital’s plan for CHT’s business prospects

         313. Defendants used a variety of methods to manipulate the closing

   documents and funds flow requirements to fraudulently induce Plaintiffs into

   contributing a much larger percentage of their equity than necessary, so that

   Defendants could take additional money out of the transaction.

          314. Documents show that, at the time of the going-private transaction, there

   were 92,081,632 outstanding shares of CHT, which were being purchased at a price

   of $2.93/share. This resulted in a total cash value of $269,799,182. Plaintiffs

   contributed $80,164,000 from their equity, the banks provided $130 million, and $5


                                              100
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 101 of 119 PageID: 1616




   million was taken from CHT’s operating account. This leaves only $54,635,182

   remaining cash required to purchase the equity.

         315. Defendants have claimed, at various times that CC Capital contributed

   $88,687,476.20 in cash to this transaction. If this were true, then this would result

   in $34,052,294.20 to pay the transaction related expenses – well over the already

   inflated fees that were provided for in the final funds flow documents. This means

   that approximately $20 million simply vanished or was unlawfully misappropriated

   by Defendants.

         316. By virtue of their positions at CC Capital and KPMG, Defendants had

   actual knowledge of the materially false and misleading statements and material

   omissions alleged herein and intended thereby to deceive Plaintiffs, or, in the

   alternative, Defendants acted with reckless disregard for the truth in that they failed

   or refused to ascertain and disclose such facts as would reveal the materially false

   and misleading nature of the statements made, although such facts were readily

   available to Defendants. Said acts and omissions of Defendants were committed

   willfully or with reckless disregard for the truth. In addition, each Defendant knew

   or recklessly disregarded that material facts were being misrepresented or omitted

   as described above.

         317. Information showing that Defendants acted knowingly or with reckless

   disregard for the truth is peculiarly within Defendants’ knowledge and control. As


                                            101
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 102 of 119 PageID: 1617




   the senior managers and/or directors of CC Capital, the Defendants had knowledge

   of the details of the plans for CHT.

         318. The Defendants are liable both directly and indirectly for the wrongs

   complained of herein. Because of their positions of control and authority, the

   Defendants were able to and did, directly or indirectly, control the content of the

   statements. As officers and/or directors of CC Capital and KPMG, the Defendants

   had a duty to disseminate timely, accurate, and truthful information with respect to

   CC Capital’s businesses, operations, future financial condition and future prospects,

   as they relate to CHT. As a result of the dissemination of the aforementioned false

   and misleading reports, releases and public statements, Plaintiffs agreed to allow the

   going-private transaction to proceed with a funds flow at closing that permitted

   Defendants to unlawfully funnel millions of dollars out and were damaged thereby.

         319. By reason of the conduct alleged herein, Defendants knowingly or

   recklessly, directly or indirectly, have violated Section 10(b) of the Exchange Act

   and Rule 10b-5 promulgated thereunder.

         320. As a direct and proximate result of Defendants’ wrongful conduct,

   Plaintiffs suffered damages in connection with their respective purchases,

   acquisitions and sales of the Company’s securities.




                                            102
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 103 of 119 PageID: 1618




                                     THIRD COUNT
                                      (Racketeering)

         321. All previous paragraphs of this complaint are repeated, re-alleged and

   incorporated by reference as though set forth herein.

         322. From at least in or about 2017 up through and including the present, in

   the District of New Jersey and elsewhere, Defendants and others known and

   unknown, being persons employed by and associated with the racketeering

   enterprise described in paragraphs 22 through 30 above, namely, CC Capital, which

   enterprise was engaged in, and the activities of which affected, interstate and foreign

   commerce, unlawfully intentionally, and knowingly conducted and participated,

   directly and indirectly, in the conduct of the affairs of that enterprise through a

   pattern of racketeering activity, as that term is defined in Title 18, United States

   Code, Sections 1961(1) and 1961(5), that is, through the commission of the

   following racketeering acts:

                              The Pattern of Racketeering

         323. The pattern of racketeering activity, as defined in Title 18, United States

   Code, Sections 1961(1) and 1961(5), consisted of the following acts:

              Racketeering Act One – Conspiracy to Commit Extortion

         324. CHINH CHU and DOUGLAS NEWTON committed the following acts

   of racketeering, any one of which alone constitutes the commission of Racketeering

   Act One:

                                            103
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 104 of 119 PageID: 1619




                a.     In or about 2017, in the District of New Jersey and elsewhere,

   CHINH CHU, and others known and unknown, unlawfully, willfully, and knowingly

   conspired to commit extortion, in violation of 18 U.S.C. §1951. The defendants,

   attempted or conspired to obstruct, delay, or affect commerce or the movement of

   any article or commodity in commerce, by extortion by attempting to obtain the

   property from another, with his consent, induced by wrongful use of actual or

   threatened force, violence, or fear, or under color of official right. Specifically, Chu

   and Altorelli attempted to extort Parmar to unlawfully obtain Plaintiffs’ interest in

   CHT by threatening that the FBI would arrest Parmar unless he paid them $10

   million and caused all of Plaintiffs’ interest in CHT to be transferred to CC Capital.

                b.     In or about 2017, in the District of New Jersey and elsewhere,

   CHINH CHU and others known and unknown, unlawfully, willfully, and knowingly

   did commit extortion and aided and abetted extortion, in violation of 18 U.S.C.

   §1951. The defendants did make threats to Mr. Parmar to pay them $10 million and

   transfer all of Plaintiffs’ interest in CHT to CC Capital or they would ensure that

   Parmar was arrested by the FBI. When Parmar refused to capitulate to their

   extortionate demands, defendants did, in fact, cause Parmar to be arrested by the

   FBI.

             325.      The target objective of this extortion was to unlawfully deprive

   Plaintiffs of their valuable assets. This was not a derivative claim, as the target


                                             104
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 105 of 119 PageID: 1620




   objective of Defendants’ unlawful actions was Alpha Cepheus’ stock, not simply a

   diminution of value. As a result of defendants’ unlawful activity, Plaintiffs have

   been significantly damaged.

                     Racketeering Act Two – Bankruptcy Fraud

         326. CHINH CHU and DOUGLAS NEWTON committed the following acts

   of racketeering, any one of which alone constitutes the commission of Racketeering

   Act Two:

                c.    In or about 2017, in the District of New Jersey, the Eastern

   District of New York and elsewhere, CHINH CHU, DOUGLAS NEWTON and

   others known and unknown, unlawfully, willfully, and knowingly conspired to

   commit bankruptcy fraud, in violation of 18 U.S.C. §157. The defendants, having

   devised or intending to devise a scheme or artifice to defraud and for the purpose of

   executing or concealing such a scheme or artifice or attempting to do so, filed a

   petition under title 11, filed a document in a proceeding under title 11, and made a

   false or fraudulent representation, claim, or promise concerning or in relation to a

   proceeding under title 11.

                d.    In or about 2017, in the District of New Jersey, the Eastern

   District of New York, and elsewhere, CHINH CHU, DOUGLAS NEWTON and

   others known and unknown, unlawfully, willfully, and knowingly did commit

   bankruptcy fraud and aided and abetted bankruptcy fraud, in violation of 18 U.S.C.


                                           105
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 106 of 119 PageID: 1621




   §157. As a result of their false and fraudulent representation, CHT’s assets were

   sold at an auction to straw purchasers on Defendants’ behalf for significantly less

   than the actual value.

             327.      The target objective of this bankruptcy fraud was to damage

   Plaintiffs through the unlawful taking of all of their assets – to wit, the value of their

   interest in CHT. As a result of defendants’ unlawful activity, Plaintiffs have been

   significantly damaged.

             328.      This is not a derivative claim, as Defendants’ actions were

   designed to circumvent the operating agreement and deprive Plaintiff Alpha

   Cepheus of its voting rights to prevent the bankruptcy. Defendants’ unlawful actions

   did deprive Alpha Cepheus of those voting rights, resulting in direct, identifiable

   financial injury to Alpha Cepheus.

             329.      This is not a derivative claim, as Defendants’ actions were

   designed to loot, devalue, and destroy CHT, thereby depriving Plaintiff FUH of

   significant monetary value, which was due under the valid consulting agreement.

   Defendants’ unlawful actions did deprive FUH of that significant monetary amount

   by diverting funds to Defendants benefit, including, but not limited to, $8 million

   fraudulently transferred to Defendant Newton.




                                             106
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 107 of 119 PageID: 1622




                     Racketeering Act Three – Obstruction of Justice

         330. CHINH CHU, DOUGLAS NEWTON, and TRUC TO committed the

   following acts of racketeering, any one of which alone constitutes the commission

   of Racketeering Act Three:

                e.      In or about 2017 through 2018, in the District of New Jersey and

   elsewhere, CHINH CHU, DOUGLAS NEWTON, and TRUC TO, together with

   others known and unknown, unlawfully, willfully, and knowingly conspired to

   commit obstruction of justice, in violation of 18 U.S.C. §1503. The defendants

   conspired and attempted to corruptly influence the due administration of justice by

   providing knowingly false information to the Department of Justice, the Federal

   Bureau of Investigations, and the U.S. Attorney’s Office for the District of New

   Jersey. The defendants conspired and attempted to obstruct justice by falsely

   claiming that they had been defrauded by Parmar in an effort to have Parmar falsely

   arrested and prosecuted

                f.      In or about 2017 through 2018, in the District of New Jersey and

   elsewhere, CHINH CHU, DOUGLAS NEWTON, and TRUC TO, together with

   others known and unknown, unlawfully, willfully, and knowingly did commit

   obstruction of justice and aided and abetted obstruction of justice, in violation of 18

   U.S.C. §1503. As a result of defendants knowingly false statements to officers of

   the Department of Justice, the Federal Bureau of Investigations, and the U.S.


                                            107
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 108 of 119 PageID: 1623




   Attorney’s Office for the District of New Jersey, Mr. Parmar was arrested, falsely

   charged, and held without bail.

             331.      The target objective of this obstruction of justice was to remove

   Mr. Parmar from active participation in the bankruptcy proceedings, thus clearing

   the way for defendants to damage Plaintiffs through the unlawful taking of their

   valuable assets. As a result of defendants’ unlawful activity, Plaintiffs have been

   significantly damaged.

                     Racketeering Act Four – Obstruction of Justice

         332. CHINH CHU and TRUC TO committed the following acts of

   racketeering, any one of which alone constitutes the commission of Racketeering

   Act Four:

                g.     In or about May 22, 2018, in the District of New Jersey and

   elsewhere, CHINH CHU and TRUC TO, and others known and unknown,

   unlawfully, willfully, and knowingly conspired to commit obstruction of justice, in

   violation of 18 U.S.C. §1503. The defendants conspired and attempted to corruptly

   influence the due administration of justice by providing a knowingly false

   anonymous tip to the Department of Justice, the Federal Bureau of Investigations,

   and the U.S. Attorney’s Office for the District of New Jersey. The defendants

   conspired and attempted to obstruct justice by falsely claiming that Parmar was a

   flight risk, in an effort to corruptly influence both the U.S. Attorney’s Office for the


                                             108
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 109 of 119 PageID: 1624




   District of New Jersey, as well as the United States District Court for the District of

   New Jersey to ensure that Mr. Parmar was denied bail. Metadata indicates that this

   tip originated from London, UK, where Truc To maintains a residence and

   citizenship. To wit, this anonymous tip stated as follows:

                re: Former CEO, CFO and Director of Health Care Services
                Company Charged in Elaborate $300 Million Investment Fraud
                Scheme UNITED STATES OF AMERICA PARMJIT
                PARMAR, a/k/a "Paul Parmar," SOTIRIOS ZAHARIS, a/k/ a
                "Sam Zaharis," RAVI CHIVUKULA Hon. Leda D. Wettre Mag.
                No. 18-8040 CRIMINAL COMPLAINT Paul Parmar will have
                a hearing for his bail tomorrow morning. He is a known
                fraudster. He is planning to escape the country once out on a bail.
                He has transferred lots of money overseas such as India and
                UAE. He in fact has purchased a property in the Address building
                Mr. Salman Khan and his family in Dubai as his plans to escape.
                This was overheard in the conversation of arranging the bail
                money and leaving the country. He has moved lots of money
                overseas using complex business structures and such as via
                Arvind Walia and others in India and other country. He is
                working on some arms deal with Russian party.

                h.     In or about May 22, 2018, in the District of New Jersey and

   elsewhere, CHINH CHU and TRUC TO and others known and unknown,

   unlawfully, willfully, and knowingly did commit obstruction of justice and aided

   and abetted obstruction of justice, in violation of 18 U.S.C. §1503. The defendants

   did send this anonymous and knowingly false tip to the FBI. The defendants’ target

   objective was achieved, as the U.S. Attorney’s Office for the District of New Jersey

   was deceived and influenced to communicate this false information to the judge.

   This knowingly false anonymous tip contributed, at least in part, to Mr. Parmar being

                                            109
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 110 of 119 PageID: 1625




   denied bail and continued to be wrongfully detained at the Essex County

   Correctional Facility.

         333. The target objective of this obstruction of justice was to remove Mr.

   Parmar from active participation in the bankruptcy proceedings, thus clearing the

   way for defendants to damage Plaintiffs through the unlawful taking of their valuable

   assets. As a result of defendants’ unlawful activity, Plaintiffs have been significantly

   damaged.

                  Racketeering Act Five – Tampering with a Witness

         334. CHINH CHU, DOUGLAS NEWTON, ANTONIO SCHIENA,

   MOSAIC, WARREN ERNST, JAMES STEPIEN, and VICTOR CARDONA

   committed the following acts of racketeering, any one of which alone constitutes the

   commission of Racketeering Act Five:

         a.     In or about September 2018, through the present, in the District of New

   Jersey and elsewhere, CHINH CHU, DOUGLAS NEWTON, ANTONIO

   SCHIENA, MOSAIC, WARREN ERNST, JAMES STEPIEN, and VICTOR

   CARDONA and others known and unknown, unlawfully, willfully, and knowingly

   conspired to tamper with a witness, in violation of 18 U.S.C. §1512(c). The

   defendants conspired and attempted, with the intent to influence, delay or prevent

   the testimony of Parmar and others have using intimidation and threats.




                                            110
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 111 of 119 PageID: 1626




          b.   Specifically, Ernst, Stepien, Cardona, and others, at the direction of

   Schiena, MOSAIC, Chu and Newton, did work in a three-car team to follow and

   intimidate Parmar, his family and friends.     Stepien followed one of Parmar’s

   associates for several miles and followed her onto private property, before speeding

   away and throwing gravel on her by spinning his tires.

          c.   On information and belief, an individual, acting at the direction of

   Defendants, dumped 26 gallons of fuel into the storm drain in front of Parmar’s

   home, with the intent of killing the swans, ducks, and geese in the pond on Parmar’s

   property to send a message to Parmar. Luckily for the waterfowl, an oversized

   overflow tank had been installed, preventing the fuel from reaching the pond.

          d.   On information and belief, Defendants, or someone working on their

   behalf and at their direction, destroyed the phone lines into Parmar’s home and

   sabotaged the security camera system for the dual purpose of intimidating Parmar,

   neutralizing his security system to leave him and his family more vulnerable to

   physical attack, and force him to use internet based communications that they could

   monitor.

          e.   The unlawful surveillance outside Mr. Parmar’s home continues to this

   day.

          f.   In or about September 2018, up through the present, in the District of

   New Jersey and elsewhere, CHINH CHU, DOUGLAS NEWTON, ANTONIO


                                           111
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 112 of 119 PageID: 1627




   SCHIENA, MOSAIC, WARREN ERNST, JAMES STEPIEN, and VICTOR

   CARDONA and others known and unknown, unlawfully, willfully, and knowingly

   did commit tampering with a witness, in violation of 18 U.S.C. §1512(c).

              335.      The target objective of this witness tampering was to intimidate

   Parmar and others into keeping silent and not providing testimony or information in

   judicial proceedings that would further expose Defendants’ unlawful activity and

   thereby permit them to damage Plaintiffs through the unlawful taking of their

   valuable assets. As a result of defendants’ unlawful activity, Plaintiffs have been

   significantly damaged.

                     Racketeering Act Six – Tampering with a Witness

         336. CHINH CHU, DOUGLAS NEWTON, ANTONIO SCHIENA, and

   MOSAIC committed the following acts of racketeering, any one of which alone

   constitutes the commission of Racketeering Act Six:

         g.     In or about October 2018, in the District of New Jersey and elsewhere,

   CHINH CHU, DOUGLAS NEWTON, ANTONIO SCHIENA, and MOSAIC and

   others known and unknown, unlawfully, willfully, and knowingly conspired to

   tamper with a witness, in violation of 18 U.S.C. §1512(c). The defendants conspired

   and attempted, with the intent to influence, delay or prevent the testimony of Warren

   Ernst, James Stepien and Victor Cardona and others have using intimidation and

   threats. Specifically, after Ernst, Stepien and Cardona offered to cooperate as


                                            112
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 113 of 119 PageID: 1628




   witnesses in this matter, Defendants broke into Ernst’s car, remote started the car

   and, on information and belief, took additional actions to threaten and intimidate

   Ernst and his team of Cardona and Stepien. These efforts unquestionably achieve

   the necessary result, as Ernst admitted, through his attorney, that he chose to

   “remove[] his family from his family residence due to the fear that the same persons

   who are the subject of your order to show cause or a party to the litigation may have

   been sending him a ‘message’ and may in fact attempt to cause harm to him or his

   family.”

         h.     In or about October 2018 in the District of New Jersey and elsewhere,

   CHINH CHU, DOUGLAS NEWTON, ANTONIO SCHIENA, MOSIAC and others

   known and unknown, unlawfully, willfully, and knowingly did commit tampering

   with a witness, in violation of 18 U.S.C. §1512(c).

              337.     The target objective of this witness tampering was to intimidate

   Ernst, Stepien, Cardona, and others into keeping silent and not providing testimony

   or information in judicial proceedings that would further expose Defendants’

   unlawful activity and thereby permit them to damage Plaintiffs through the unlawful

   taking of their valuable assets. As a result of defendants’ unlawful activity, Plaintiffs

   have been significantly damaged.




                                             113
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 114 of 119 PageID: 1629




                                  FOURTH COUNT
            (Violation of The Stored Communications Act 18 U.S.C. §2707)

           338. All prior paragraphs of this complaint are repeated, re-alleged and

   incorporated by reference as though set forth herein.

           339. At all relevant times herein, The Stored Communications Act, 18

   U.S.C. § 2701 et seq. was in full force and effect and governed the accessing of

   facilities through which electronic communication service is provided.

           340. At all relevant times herein, 18 U.S.C. § 2701(a) prohibited the

   intentional unauthorized accessing of a facility through which an electronic

   communication service is provided whereby an individual obtains access to an

   electronic communication which is in electronic storage in such system.

           341. Plaintiff CHI registered the domain contellationhealthgroup.com on

   July 5, 2013, prior to the formation of CHT. CHI has always been the sole owner of

   this domain name and the associated email addresses.

           342. Thereafter, Parmar provided the login information to the IT department

   at Orion for the sole purpose of assisting him in creating logins. The domain name

   was never to be used for any employees of Orion of CHT and the IT department had

   no authorization to access the contents of any of the communications on this domain

   name.

           343. On September 30, 2017, Defendants CHINH CHU, DOUGLAS

   NEWTON and TRUC TO illegally and without authorization, accessed the email

                                            114
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 115 of 119 PageID: 1630




   server to obtain all of the email communications by Parmar, including many of

   which that are protected under attorney-client privilege.

         344. Defendants then illegally and without authorization altered and

   prevented access by Parmar or CHI to the electronic communications stored on the

   system.

         345. On October 12, 2017, Defendants representatives Altorelli and

   Dragelin, along with attorney John West, were made fully aware of the illegality of

   Defendants actions by an email from counsel for Mr. Parmar.

         346. Altorelli acknowledged that he understood the issue and that he had

   ordered that all of the accessed communications and server would remain in a

   “frozen state” and that if the parties could not agree on the status, they would seek a

   judicial determination.

         347. Rather than seek a judicial determination, Defendants flagrantly

   continued to access the communications and to transmit them to other parties,

   including, but not limited to, the DOJ, USAO-NJ, and SEC. The DOJ, USAO-NJ

   and SEC then used those illegally obtained communications, including attorney-

   client privileged communications to file criminal charges, an SEC complaint, and a

   civil forfeiture complaint. Defendants have also made use of these illegally obtained

   communications to further their fraudulent bankruptcy proceedings.




                                            115
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 116 of 119 PageID: 1631




         348. From September 2017 to present, Defendant violated 18 U.S.C.

   §2701(a) by intentionally and without Plaintiff’s authorization repeatedly accessing

   his electronic communications, i.e. e-mails, while said communications were in

   electronic storage with the email providers. Pursuant to 18 U.S.C. §2707, Plaintiff is

   entitled to relief for the Defendant’s violations of 18 U.S.C. §2701(a).

                                  FIFTH COUNT
           (Violation of The Stored Communications Act 18 U.S.C. §2520)

         349. All prior paragraphs of this complaint are repeated, re-alleged and

   incorporated by reference as though set forth herein

         350. At all relevant times herein, 18 U.S.C. §2511 prohibited the intentional

   interception, disclosure, use, or endeavoring to use the contents of any electronic

   communications between two parties without the consent of one or both of the

   parties to that communication.

         351. Defendants CHU and NEWTON hired a team of individuals, including

   MOSAIC, SCHIENA, ERNST, STEPIEN and CARDONA, who have been posing

   as private investigators to conduct surveillance, but have actually been threatening

   and intimidating Parmar and his family. Defendants have used this surveillance

   pretext to get close enough to Parmar’s residence to illegally access the network and

   illegally access and download and monitor Parmar’s stored electronic

   communications, including attorney-client privileged communications.



                                            116
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 117 of 119 PageID: 1632




          352. Much of the stolen communications were made by Parmar in his

   capacity as manager of the Plaintiff entities, or in his efforts to protect the Plaintiff

   entitites’ assets.

          353. Defendants intentionally intercepted Parmar and Plaintiffs’ electronic

   communications, i.e., email, without consent or the consent of any other parties to

   said communications, thereby violating 18 U.S.C. §2511(1)(a).

          354. On information and belief, although the intercepts were actually

   performed by MOSAIC, Schiena, Ernst, Stepien, and Cardona, they were acting

   under the direction of Chu and Newton and the fruits of these illegal actions were

   provided to Chu and Newton.

          355. On information and belief, Defendants are making use of these stolen

   communications to further their fraudulent bankruptcy proceedings and to gain

   insight into Parmar’s defense strategies related to the criminal charges, civil

   forfeiture, and SEC complaint.

          356. Defendants intentionally disclosed or endeavored to disclose Plaintiffs’

   electronic communications, i.e. e-mails, to Chu and, upon information and belief, to

   others, without Plaintiffs’ consent, while knowing or having reason to know that the

   information was obtained through the interception of wire, oral or electronic

   communication in violation of 18 U.S.C. §2511(1)(c).




                                             117
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 118 of 119 PageID: 1633




         357. Defendants have intentionally used, or endeavored to use, the contents

   of Plaintiffs’ electronic communications, i.e., e-mail, in pursuing the unlawful goals

   of the enterprise, while knowing or having reason to know that the information was

   obtained through the interception of wire, oral or electronic communications in

   violation of 18 U.S.C. §2511(1)(d).

         358. Pursuant to 18 U.S.C. §2520, Plaintiffs are entitled to relief for the

   Defendants’ violations of 18 U.S.C. §2511(1)(a), (c), and (d).

                          DEMAND FOR TRIAL BY JURY

                Plaintiffs hereby demand a trial by jury as to all issues.

          WHEREFORE, Plaintiffs demand judgment against Defendant for

                a.    Compensatory damages;

                b.    Punitive damages;

                c.    As to the Third Count, treble damages;

                d.    Costs of the Suit, including Attorneys’ fees and reasonable

                      expenses;

                e.    Ordering Defendants to divest themselves of any interest, direct

                      or indirect in CC Capital;

                f.    Enjoining Defendants from engaging in the same type of

                      endeavor as CC Capital

                g.    Ordering the dissolution of CC Capital.

                                            118
Case 2:18-cv-14322-MCA-MAH Document 65 Filed 03/26/19 Page 119 of 119 PageID: 1634



   Dated March 26, 2019
         New York, New York


                                      Respectfully submitted,


                                      Timothy C. Parlatore, Esq.
                                      Parlatore Law Group, LLC
                                      Attorney for the Plaintiffs
                                      One Bridge Plaza North, Suite 275
                                      Fort Lee, New Jersey 07024
                                      212-679-6312
                                      212-202-4787 Facsimile
                                      timothy.parlatore@parlatorelawgroup.com




                                       119
